Exhibit 10.1

Execution Version

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”), dated as of January 29, 2020, is
entered into by and among CNX Midstream Partners LP, a Delaware limited
partnership (the “Partnership”), CNX Midstream GP LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”), and CNX Gas Company LLC, a Virginia limited liability company (“CNX
Gas”).

WHEREAS, CNX Gas is a wholly owned subsidiary of CNX Resources Corporation, a
Delaware corporation (“CNX”), and the indirect owner of all of the membership
interests in the General Partner;

WHEREAS, the General Partner owns all of the Incentive Distribution Rights (as
defined below) and a 2.0% General Partner Interest (as defined below) in the
Partnership; and

WHEREAS, the Partnership, the General Partner and CNX Gas have agreed to the
cancellation of the Incentive Distribution Rights and the restructuring of the
General Partner Interest as provided in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Rules of Interpretation. Unless expressly provided for elsewhere in
this Agreement, this Agreement shall be interpreted in accordance with the
following provisions:

(i) the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words shall refer to this Agreement as an entirety and not
solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;

(ii) the word “including” and its derivatives mean “including without
limitation” and are terms of illustration and not of limitation;

(iii) all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or in the plural and correlative
forms of defined terms shall have corresponding meanings;

(iv) the word “or” is not exclusive, and has the inclusive meaning represented
by the phrase “and/or”;

(v) a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;



--------------------------------------------------------------------------------

(vi) all references to prices, values or monetary amounts refer to United States
dollars;

(vii) wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;

(viii) this Agreement has been jointly prepared by the parties hereto, and shall
not be construed against any person as the principal draftsperson hereof, and no
consideration may be given to any fact or presumption that any party had a
greater or lesser hand in drafting this Agreement;

(ix) the captions of the articles, sections or subsections appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such section, or in any way
affect this Agreement;

(x) any references herein to a particular Article, Section or Exhibit means an
Article or Section of, or an Exhibit to, this Agreement unless otherwise
expressly stated herein;

(xi) the Exhibits attached hereto are incorporated herein by reference and shall
be considered part of this Agreement;

(xii) unless otherwise specified herein, all accounting terms used herein shall
be interpreted, and all determinations with respect to accounting matters
hereunder shall be made, in accordance with generally accepted accounting
principles in the United States, as in effect from time to time, applied on a
consistent basis;

(xiii) all references to days shall mean calendar days unless otherwise
provided;

(xiv) except as specifically noted herein, all references to time shall mean
Pittsburgh, Pennsylvania time; and

(xv) references to any person shall include such person’s successors and
permitted assigns.

ARTICLE II

THE TRANSACTION

Section 2.1 Cancellation of Incentive Distribution Rights and Restructuring of
General Partner Interest. At the Closing (as defined below), CNX Gas shall cause
the General Partner to amend the Second Amended and Restated Agreement of
Limited Partnership of CNX Midstream Partners LP, dated as of January 3, 2018
(the “Existing LP Agreement”) as set forth in Exhibit A, and as so amended shall
be the limited partnership agreement of the Partnership (such amended agreement
being referred to as the “Revised LP Agreement”) until duly amended in
accordance with its terms and applicable law. Pursuant to such amendment,
effective concurrently with the Closing, the Incentive Distribution Rights (as
defined in the Existing LP Agreement) shall be cancelled (the “Cancellation”)
and the General Partner Interest (as defined in the Existing LP Agreement) owned
by the General Partner shall be converted into a non-economic general partner
interest in the Partnership (the “Conversion”).

 

- 2 -



--------------------------------------------------------------------------------

Section 2.2 Consideration. In consideration for the Cancellation and the
Conversion (and concurrently therewith), the Partnership shall (i) issue to CNX
Gas 26,000,000 common units representing limited partner interests in the
Partnership, which shall be listed on the New York Stock Exchange (the
“Restructuring Common Units”), and 3,000,000 newly created Class B units
representing limited partner interests in the Partnership (the “Class B Units”
and, together with the Restructuring Common Units, the “Equity Consideration”)
having the rights, preferences, privileges and restrictions set forth in the
Revised LP Agreement and (ii) pay to CNX Gas an aggregate of $135.0 million in
cash (“Cash Consideration”), payable in installments of $50.0 million due
December 31, 2020, $50.0 million due December 31, 2021 and $35.0 million due
December 31, 2022 (each, a “Payment Date”); provided, that, in the event of a
Change of Control (as defined in the Revised LP Agreement), the outstanding
balance of the Cash Consideration shall become due and payable to CNX Gas
immediately prior to the consummation of such Change of Control. The issuance of
the Equity Consideration, the payment of the Cash Consideration, the
Cancellation, the Conversion and the amendment of the Existing LP Agreement are
collectively referred to herein as the “Transaction.”

Section 2.3 Consent, Approval and Agreement of General Partner. In accordance
with Section 13.03(b) and Section 13.03(c) of the Existing LP Agreement, the
General Partner, in its individual capacity as the sole holder of the General
Partner Interest and the Incentive Distribution Rights, hereby consents to and
approves the amendments to the Existing LP Agreement to be effected by the
Revised LP Agreement.

Section 2.4 Closing. The closing of the Transaction (“Closing”) shall occur
contemporaneously with the execution of this Agreement at the offices of
Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston, Texas 77002, at 9:00
a.m., Central Time.

Section 2.5 Further Assurances. The parties agree to execute and deliver, or
cause to be executed and delivered, such further instruments or documents or
take such other action as may be reasonably necessary or convenient to carry out
the Transaction.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER

The General Partner hereby represents and warrants to the Partnership and CNX
Gas that:

Section 3.1 Organization, Good Standing and Qualification. The General Partner
is a Delaware limited liability company duly formed and validly existing under
the Laws (as defined below) of the state of Delaware and has all requisite
limited liability company power and authority and has taken all action necessary
in order to execute, deliver and perform its obligations under this Agreement.
This Agreement constitutes a legal, valid and binding obligation of the General
Partner, enforceable against the General Partner in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws
relating to or affecting creditors’ rights generally and to legal principles of
general applicability governing the availability of equitable remedies,
including principles of good faith and fair dealing (regardless of whether such
enforceability is considered in a proceeding in equity or at Law) (collectively,
“Enforceability Exceptions”).

 

- 3 -



--------------------------------------------------------------------------------

Section 3.2 No Violations. The execution, delivery and performance of this
Agreement by the General Partner does not, and the consummation of the
Transaction will not, (i) constitute a breach or violation of, or result in a
default (or an event that, with notice or lapse of time or both, would become a
default) under, or result in the termination or in a right of termination or
cancellation of, or accelerate the performance required by, any note, bond,
mortgage, indenture, deed of trust, license, franchise, lease, contract,
agreement, joint venture or other instrument or obligation to which the General
Partner is a party or by which the General Partner or its properties is subject
or bound that is material to the General Partner, (ii) constitute a breach or
violation of, or a default under the certificate of formation or limited
liability company agreement of the General Partner, (iii) contravene or conflict
with or constitute a violation of any provision of any law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, equitable principle,
code, rule, regulation, order, injunction, decree or ruling (collectively,
“Laws”) binding upon or applicable to the General Partner, or (iv) result in the
creation of any lien, charge, pledge, mortgage, easement, security interest,
claim or other encumbrance (“Encumbrance”), other than, in each case,
restrictions on transfer arising solely under applicable federal and state
securities laws on any of the General Partner’s assets.

Section 3.3 Equity Interests. The General Partner is the beneficial and record
holder of the Incentive Distribution Rights and the General Partner Interest and
has good and valid title to the Incentive Distribution Rights and the General
Partner Interest, in each case, free and clear of all Encumbrances and there is
no subscription, option, warrant, call, right, agreement or commitment relating
to the issuance, sale, delivery, repurchase or transfer by the General Partner
of the Incentive Distribution Rights or the General Partner Interest, except as
set forth in the Existing LP Agreement.

Section 3.4 Investment Intent and Securities Laws Compliance.

(a) The General Partner has been given reasonable access to full and fair
disclosure of all material information regarding the Partnership, the
Restructuring Common Units and the Class B Units, including reasonable access to
the books and records of the Partnership. The General Partner acknowledges and
agrees that it has been provided, to its full satisfaction, with the opportunity
to ask questions concerning the terms and conditions of an investment in the
Partnership and has knowingly and voluntarily elected instead to rely solely on
its own investigation.

(b) The General Partner understands that the Restructuring Common Units and the
Class B Units are “restricted securities” and have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities Laws. The General Partner acknowledges that the Restructuring
Common Units and the Class B Units will bear a restrictive legend to that
effect. The General Partner acknowledges and agrees that it must bear the
economic risk of this investment indefinitely, that the Restructuring Common
Units and the Class B Units issued to the General Partner hereunder may not be
sold or transferred or offered for sale or transfer by it without registration
under the Securities Act and any applicable state securities or “Blue Sky” Laws
or the availability of exemptions therefrom.

 

- 4 -



--------------------------------------------------------------------------------

(c) The General Partner has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Restructuring Common Units and the
Class B Units, and has so evaluated the merits and risks of such investment. The
General Partner is able to bear the economic risk of an investment in the
Restructuring Common Units and the Class B Units and, at the present time and in
the foreseeable future, is able to afford a complete loss of such investment.

(d) The General Partner understands that the Restructuring Common Units and the
Class B Units are being offered and issued to the General Partner in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities Laws and that the Partnership is relying upon the
truth and accuracy of, and the General Partner’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings,
which are true, correct and complete, of the General Partner set forth herein in
order to determine the availability of such exemptions and the eligibility of
the General Partner to acquire the Restructuring Common Units and the Class B
Units.

Section 3.5 Management Projections and Budgets. Over the course of the
negotiation and review of the Transaction, the General Partner, CNX, the
Partnership and their respective representatives have provided various materials
to the conflicts committee of the board of directors of the General Partner (the
“Conflicts Committee”) or its representatives as part of the Conflicts
Committee’s review of the Transaction, including various presentations, budgets
and financial models of the Partnership and CNX, and including all updates and
revisions to such materials (all such materials, collectively, the “Conflicts
Committee Information”). With respect to the Conflicts Committee Information:

(a) the projections, budgets and other forward-looking information included in
the Conflicts Committee Information were prepared in good faith and are
consistent with the expectations of the management of each of the General
Partner and CNX as of the date hereof; and

(b) to the knowledge of the General Partner and CNX, the Conflicts Committee
Information does not contain any misstatement of a material fact or any omission
of a material fact necessary to make the Conflicts Committee Information, taken
as a whole and in the light of the circumstances under which it was made, not
misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership hereby represents and warrants to the General Partner and CNX
Gas that:

Section 4.1 Organization, Good Standing and Qualification. The Partnership is a
Delaware limited partnership duly formed and validly existing under the Laws of
the state of Delaware and has all requisite limited partnership power and
authority and has taken all action necessary in order to execute, deliver and
perform its obligations under this Agreement and to consummate the Transaction.
This Agreement constitutes a legal, valid and binding obligation of the
Partnership, enforceable against the Partnership in accordance with its terms,
subject to the Enforceability Exceptions.

 

- 5 -



--------------------------------------------------------------------------------

Section 4.2 No Violations. The execution, delivery and performance of this
Agreement by the Partnership does not, and the consummation of the Transaction
will not, (i) constitute a breach or violation of, or result in a default (or an
event that, with notice or lapse of time or both, would become a default) under,
or result in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which the Partnership is a party or by which
the Partnership or any of its properties is subject or bound that is material to
the Partnership, (ii) constitute a breach or violation of, or a default under
the certificate of limited partnership of the Partnership or the Existing LP
Agreement, (iii) contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to the Partnership, or
(iv) result in the creation of any Encumbrance on any assets of the Partnership.

Section 4.3 Restructuring Common Units and Class B Units. The Restructuring
Common Units and the Class B Units will be duly authorized and, when issued and
delivered to the General Partner in accordance with the terms hereof, will be
validly issued, fully paid (to the extent required by the Revised LP Agreement),
and non-assessable (subject to Sections 17-303, 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act), and free and clear of all
Encumbrances, except for (i) restrictions on transfer arising under applicable
securities Laws and (ii) the applicable terms and conditions of the
Organizational Documents of the Partnership.

Section 4.4 Financial Resources. The Partnership has, or will have on each
Payment Date, sufficient cash on hand, available lines of credit or other
sources of immediately available funds to enable it (a) to pay the Cash
Consideration payable on such Payment Date and (b) to otherwise perform its
obligations under this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF CNX GAS

CNX Gas hereby represents and warrants to the General Partner and the
Partnership that:

Section 5.1 Organization, Good Standing and Qualification. CNX Gas is a Virginia
limited liability company duly formed and validly existing under the Laws of the
state of Virginia and has all requisite limited liability company power and
authority and has taken all action necessary in order to execute, deliver and
perform its obligations under this Agreement and to consummate the Transaction.
This Agreement constitutes a legal, valid and binding obligation of CNX Gas,
enforceable against CNX Gas in accordance with its terms, subject to the
Enforceability Exceptions.

 

- 6 -



--------------------------------------------------------------------------------

Section 5.2 No Violations. The execution, delivery and performance of this
Agreement by CNX Gas does not, and the consummation of the Transaction will not,
(i) constitute a breach or violation of, or result in a default (or an event
that, with notice or lapse of time or both, would become a default) under, or
result in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which CNX Gas is a party or by which CNX Gas
or any of its properties is subject or bound that is material to CNX Gas,
(ii) constitute a breach or violation of, or a default under the certificate of
formation or limited liability company agreement of CNX Gas, (iii) contravene or
conflict with or constitute a violation of any provision of any Law binding upon
or applicable to CNX Gas, or (iv) result in the creation of any Encumbrance on
any assets of CNX Gas.

Section 5.3 Investment Intent and Securities Laws Compliance.

(a) CNX Gas has been given reasonable access to full and fair disclosure of all
material information regarding the Partnership, the Restructuring Common Units
and the Class B Units, including reasonable access to the books and records of
the Partnership. CNX Gas acknowledges and agrees that it has been provided, to
its full satisfaction, with the opportunity to ask questions concerning the
terms and conditions of an investment in CNX Gas and has knowingly and
voluntarily elected instead to rely solely on its own investigation.

(b) CNX Gas understands that the Restructuring Common Units and the Class B
Units are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities Laws. CNX Gas acknowledges
that the Restructuring Common Units and the Class B Units will bear a
restrictive legend to that effect. CNX Gas acknowledges and agrees that it must
bear the economic risk of this investment indefinitely, that the Restructuring
Common Units and the Class B Units issued to the General Partner hereunder may
not be sold or transferred or offered for sale or transfer by it without
registration under the Securities Act and any applicable state securities or
“Blue Sky” Laws or the availability of exemptions therefrom.

(c) CNX Gas has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Restructuring Common Units and the Class B Units,
and has so evaluated the merits and risks of such investment. CNX Gas is able to
bear the economic risk of an investment in the Restructuring Common Units and
the Class B Units and, at the present time and in the foreseeable future, is
able to afford a complete loss of such investment.

(d) CNX Gas understands that the Restructuring Common Units and the Class B
Units are being offered and issued to the General Partner in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities Laws and that the Partnership is relying upon the truth and
accuracy of, and CNX Gas’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings, which are true, correct and
complete, of CNX Gas set forth herein in order to determine the availability of
such exemptions and the eligibility of the General Partner to acquire the
Restructuring Common Units and the Class B Units.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE VI

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

SECTION 6.1 Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL. This
Agreement and all questions relating to the interpretation or enforcement of
this Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware without regard to any Laws of the State of Delaware or any
other jurisdiction that would call for the application of the substantive Laws
of any jurisdiction other than the State of Delaware. Each party hereby agrees
that service of summons, complaint or other process in connection with any
actions or proceedings contemplated hereby may be made in accordance with
Section 8.3 addressed to such party at the address specified pursuant to
Section 8.3. Each of the parties irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or in the event,
but only in the event, that such court declines to accept jurisdiction over such
action or proceeding, to the exclusive jurisdiction of the Superior Court of the
State of Delaware (Complex Commercial Division) or, if subject matter
jurisdiction over the matter that is the subject of any such action or
proceeding is vested exclusively in the federal courts of the United States of
America, the United States District Court for the District of Delaware, and any
appellate court from any thereof (collectively, the “Courts”), for the purposes
of any action or proceeding arising out of or relating to this Agreement or any
transaction contemplated hereby (and agrees not to commence any action or
proceeding relating hereto except in such Courts as provided herein). Each of
the parties further agrees that service of any process, summons, notice or
document hand delivered or sent in accordance with Section 8.3 to such party’s
address set forth in Section 8.3 will be effective service of process for any
action or proceeding in the State of Delaware with respect to any matters to
which it has submitted to jurisdiction as set forth in the immediately preceding
sentence. Each of the parties irrevocably and unconditionally waives any
objection to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in the
Courts, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action or proceeding brought
in any such court has been brought in an inconvenient forum. Notwithstanding the
foregoing, each party agrees that a final judgment in any action or proceeding
properly brought in accordance with the terms of this Agreement shall be
conclusive and may be enforced by suit on the judgment in any jurisdiction or in
any other manner provided at law or in equity. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
EXECUTED IN CONNECTION HEREWITH THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE
THE FOREGOING WAIVER IN THE EVENT OF AN ACTION OR PROCEEDING, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
6.1.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE VII

TAX MATTERS

Section 7.1 Tax Covenants. All sales, use, controlling interest, transfer,
filing, recordation, registration and similar taxes, if any, arising from or
associated with the transactions contemplated by this Agreement other than taxes
based on income or net worth (“Transaction Taxes”), shall be borne by the
General Partner. To the extent under applicable Law the Partnership is
responsible for filing tax returns in respect of Transaction Taxes, the General
Partner shall prepare and file all such tax returns. The parties shall provide
such certificates and other information as may be reasonably required in
connection with any such filings and otherwise cooperate.

Section 7.2 Tax Treatment of the Transaction. The parties intend that the
General Partner’s Cancellation and Contribution in exchange for the Equity
Consideration and the Cash Consideration described in Section 2.1 and
Section 2.2 will be treated for U.S. federal income tax purposes as set forth in
this Section 7.2 (the “Intended Tax Treatment”). Each party shall, and shall
cause its controlled affiliates to, file all tax returns and other reports
consistent with the Intended Tax Treatment, unless required by Law to do
otherwise. The transactions contemplated hereby shall be treated as either
(a) to the extent of the Equity Consideration, a readjustment of partnership
items among an existing partner or partners of a partnership not involving a
sale or exchange, and, to the extent of the Cash Consideration, a distribution
under Section 731 of the Internal Revenue Code of 1986, as amended (the “Code”),
or (b) to the extent of the Equity Consideration, a transaction described in
Section 721 of the Code in a manner consistent with Revenue Ruling 84-52, 1984-1
C.B. 157, and, to the extent of the Cash Consideration, a distribution under
Section 731 of the Code. As a result, (i) no taxable gain or loss will be
recognized by the Partnership, (ii) no taxable gain or loss will be recognized
by the General Partner or CNX Gas except to the extent that either the Cash
Consideration or CNX Gas’s share of the Partnership’s liabilities under
Section 752 of the Code is decreased by an amount that is greater than CNX Gas’s
adjusted basis in its interest in the Partnership, and (iii) in the case of the
existing public limited partners owning common units representing limited
partner interests in the Partnership, taxable gain will be recognized only to
the extent such public limited partner’s share of the Partnership’s liabilities
under Section 752 of the Code is decreased by an amount that is greater than
such public limited partner’s adjusted tax basis in its common units.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments and Modifications. This Agreement may be amended,
modified or supplemented only by written agreement of the parties hereto
(provided, however, that any approval on behalf of the Partnership may be given
solely by the Conflicts Committee).

Section 8.2 Waiver of Compliance. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefits thereof only by a written instrument signed by the party granting
such waiver (provided, however, that any such waiver by the Partnership may be
given solely by the Conflicts Committee), but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

 

- 9 -



--------------------------------------------------------------------------------

Section 8.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by email
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):

 

  If to CNX Gas or the General Partner:   CNX Resources Corporation
                       1000 CONSOL Energy Drive Suite 400   Canonsburg,
Pennsylvania 15317-6506   Attention:   Donald W. Rush     Stephanie L. Gill  
E-Mail:   DonaldRush@cnx.com     StephanieGill@cnx.com   with a copy to:  
Latham & Watkins LLP   811 Main Street, Suite 3700   Houston, Texas 77002  
Attention:   William N. Finnegan IV     Nick S. Dhesi   E-Mail:  
bill.finnegan@lw.com     nick.dhesi@lw.com   If to the Partnership:   CNX
Midstream GP LLC   1000 CONSOL Energy Drive Suite 400   Canonsburg, Pennsylvania
15317-6506   Attention:   Donald W. Rush     Stephanie L. Gill   E-Mail:  
DonaldRush@cnx.com     StephanieGill@cnx.com   with a copy to:   Baker Botts
L.L.P.   910 Louisiana Street   Houston, Texas 77002   Attention:   Joshua
Davidson     A.J. Ericksen   E-Mail:   joshua.davidson@bakerbotts.com    
aj.ericksen@bakerbotts.com

 

- 10 -



--------------------------------------------------------------------------------

Section 8.4 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other parties. Any attempted assignment or transfer in
violation of this Agreement shall be null, void and ineffective.

Section 8.5 Specific Performance. The parties acknowledge and agree that a
breach of this Agreement would cause irreparable damage to the Partnership, the
General Partner, and CNX Gas, and the Partnership, the General Partner, and CNX
Gas will not have an adequate remedy at law. Therefore, the obligations of the
parties under this Agreement shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.

Section 8.6 Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the entire understanding and agreement among the parties with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous discussions, agreements and understandings, whether written or
oral.

Section 8.7 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any applicable federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction (each, a “Governmental Authority”), (a) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, (b) such provision shall be invalid, illegal or unenforceable only
to the extent strictly required by such Governmental Authority, (c) to the
extent any such provision is deemed to be invalid, illegal or unenforceable,
each party agrees that it shall use its reasonable best efforts to cause such
Governmental Authority to modify such provision so that such provision shall be
valid, legal and enforceable as originally intended to the greatest extent
possible and (d) to the extent that the Governmental Authority does not modify
such provision, each party agrees that they shall endeavor in good faith to
exercise or modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible.

Section 8.8 Facsimiles; Electronic Transmission; Counterparts. This Agreement
may be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) by any party and such execution shall be deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

 

CNX MIDSTREAM PARTNERS LP By: CNX Midstream GP LLC,
        its general partner By  

/s/ Donald W. Rush

  Name:   Donald W. Rush   Title:   Chief Financial Officer and Director

CNX MIDSTREAM GP LLC By  

/s/ Donald W. Rush

  Name:   Donald W. Rush   Title:   Chief Financial Officer and Director CNX GAS
COMPANY LLC By  

/s/ Donald W. Rush

  Name:   Donald W. Rush   Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Third Amended and Restated Agreement of Limited Partnership of

CNX Midstream Partners LP

[See Attached.]

 

EXHIBIT A



--------------------------------------------------------------------------------

Execution Version

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

CNX MIDSTREAM PARTNERS LP

A Delaware Limited Partnership

Dated as of

January 29, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

Section 1.01

 

Definitions

     2  

Section 1.02

 

Construction

     17  

ARTICLE II ORGANIZATION

     17  

Section 2.01

 

Formation

     17  

Section 2.02

 

Name

     18  

Section 2.03

 

Registered Office; Registered Agent; Principal Office; Other Offices

     18  

Section 2.04

 

Purpose and Business

     18  

Section 2.05

 

Powers

     19  

Section 2.06

 

Term

     19  

Section 2.07

 

Title to Partnership Assets

     19  

ARTICLE III RIGHTS OF LIMITED PARTNERS

     19  

Section 3.01

 

Limitation of Liability

     19  

Section 3.02

 

Management of Business

     19  

Section 3.03

 

Rights of Limited Partners

     20  

ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS

     21  

Section 4.01

 

Certificates

     21  

Section 4.02

 

Mutilated, Destroyed, Lost or Stolen Certificates

     22  

Section 4.03

 

Record Holders

     22  

Section 4.04

 

Transfer Generally

     23  

Section 4.05

 

Registration and Transfer of Limited Partner Interests

     23  

Section 4.06

 

Transfer of the General Partner’s General Partner Interest

     24  

Section 4.07

 

[Reserved.]

     25  

Section 4.08

 

Restrictions on Transfers

     25  

Section 4.09

 

Eligibility Certificates; Ineligible Holders

     27  

ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

     28  

Section 5.01

 

IDR Restructuring Transaction

     28  

Section 5.02

 

Contributions by the General Partner and its Affiliates

     29  

Section 5.03

 

Contributions by Limited Partners

     29  

Section 5.04

 

Interest and Withdrawal

     29  

Section 5.05

 

Capital Accounts

     29  

Section 5.06

 

Issuances of Additional Partnership Interests and Derivative Partnership
Interests

     33  

Section 5.07

 

[Reserved.]

     34  

Section 5.08

 

Limited Preemptive Right

     34  

 

i



--------------------------------------------------------------------------------

Section 5.09

 

Splits and Combinations

     34  

Section 5.10

 

Fully Paid and Non-Assessable Nature of Limited Partner Interests

     35  

Section 5.11

 

Establishment of Class B Units

     35  

ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS

     37  

Section 6.01

 

Allocations for Capital Account Purposes

     37  

Section 6.02

 

Allocations for Tax Purposes

     42  

Section 6.03

 

Requirement and Characterization of Distributions; Distributions to Record
Holders

     43  

Section 6.04

 

Special Provisions Relating to the Class B Units

     44  

ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS

     45  

Section 7.01

 

Management

     45  

Section 7.02

 

Certificate of Limited Partnership

     47  

Section 7.03

 

Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group

     47  

Section 7.04

 

Reimbursement of and Other Payments to the General Partner

     47  

Section 7.05

 

Outside Activities

     49  

Section 7.06

 

Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members

     50  

Section 7.07

 

Indemnification

     50  

Section 7.08

 

Liability of Indemnitees

     52  

Section 7.09

 

Standards of Conduct; Resolution of Conflicts of Interest and Replacement of
Duties

     53  

Section 7.10

 

Other Matters Concerning the General Partner and Other Indemnitees

     56  

Section 7.11

 

Purchase or Sale of Partnership Interests

     56  

Section 7.12

 

Registration Rights of the General Partner and Its Affiliates

     56  

Section 7.13

 

Reliance by Third Parties

     61  

Section 7.14

 

Replacement of Fiduciary Duties

     61  

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS

     61  

Section 8.01

 

Records and Accounting

     61  

Section 8.02

 

Fiscal Year

     62  

Section 8.03

 

Reports

     62  

ARTICLE IX TAX MATTERS

     62  

Section 9.01

 

Tax Returns and Information

     62  

Section 9.02

 

Tax Elections

     63  

Section 9.03

 

Tax Controversies

     63  

Section 9.04

 

Withholding

     64  

ARTICLE X ADMISSION OF PARTNERS

     64  

Section 10.01

 

Admission of Limited Partners

     64  

Section 10.02

 

Admission of Successor General Partner

     65  

Section 10.03

 

Amendment of Agreement and Certificate of Limited Partnership

     65  

 

ii



--------------------------------------------------------------------------------

ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS

     65  

Section 11.01

 

Withdrawal of the General Partner

     65  

Section 11.02

 

Removal of the General Partner

     67  

Section 11.03

 

Interest of Departing General Partner and Successor General Partner

     67  

Section 11.04

 

Withdrawal of Limited Partners

     69  

ARTICLE XII DISSOLUTION AND LIQUIDATION

     69  

Section 12.01

 

Dissolution

     69  

Section 12.02

 

Continuation of the Business of the Partnership After Dissolution

     70  

Section 12.03

 

Liquidator

     70  

Section 12.04

 

Liquidation

     71  

Section 12.05

 

Cancellation of Certificate of Limited Partnership

     71  

Section 12.06

 

Return of Contributions

     72  

Section 12.07

 

Waiver of Partition

     72  

Section 12.08

 

Capital Account Restoration

     72  

ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

     72  

Section 13.01

 

Amendments to be Adopted Solely by the General Partner

     72  

Section 13.02

 

Amendment Procedures

     73  

Section 13.03

 

Amendment Requirements

     74  

Section 13.04

 

Special Meetings

     75  

Section 13.05

 

Notice of a Meeting

     75  

Section 13.06

 

Record Date

     75  

Section 13.07

 

Postponement and Adjournment

     75  

Section 13.08

 

Waiver of Notice; Approval of Meeting

     76  

Section 13.09

 

Quorum and Voting

     76  

Section 13.10

 

Conduct of a Meeting

     77  

Section 13.11

 

Action Without a Meeting

     77  

Section 13.12

 

Right to Vote and Related Matters

     78  

ARTICLE XIV MERGER, CONSOLIDATION OR CONVERSION

     78  

Section 14.01

 

Authority

     78  

Section 14.02

 

Procedure for Merger, Consolidation or Conversion

     78  

Section 14.03

 

Approval by Limited Partners

     80  

Section 14.04

 

Certificate of Merger or Certificate of Conversion

     82  

Section 14.05

 

Effect of Merger, Consolidation or Conversion

     82  

ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

     83  

Section 15.01

 

Right to Acquire Limited Partner Interests

     83  

ARTICLE XVI GENERAL PROVISIONS

     85  

Section 16.01

 

Addresses and Notices; Written Communications

     85  

Section 16.02

 

Further Action

     85  

Section 16.03

 

Binding Effect

     85  

 

iii



--------------------------------------------------------------------------------

Section 16.04

 

Integration

     85  

Section 16.05

 

Creditors

     86  

Section 16.06

 

Waiver

     86  

Section 16.07

 

Third-Party Beneficiaries

     86  

Section 16.08

 

Counterparts

     86  

Section 16.09

 

Applicable Law; Forum; Venue and Jurisdiction; Attorneys’ Fee; Waiver of Trial
by Jury

     86  

Section 16.10

 

Invalidity of Provisions

     87  

Section 16.11

 

Consent of Partners

     87  

Section 16.12

 

Facsimile and Email Signatures

     88  

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED AGREEMENT OF

LIMITED PARTNERSHIP OF CNX MIDSTREAM PARTNERS LP

THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CNX
MIDSTREAM PARTNERS LP, dated as of January 29, 2020, is entered into by and
between CNX MIDSTREAM GP LLC, a Delaware limited liability company, as the
General Partner, together with any other Persons who become Partners in the
Partnership or parties hereto as provided herein.

WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of September 30, 2014 (the “First A&R Partnership
Agreement”);

WHEREAS, the First A&R Partnership Agreement was amended and restated on
January 3, 2018 (as amended and restated, the “Prior Agreement”), among other
things, to eliminate certain Partnership Interests and to reflect the change of
the Partnership’s name from “CONE Midstream Partners LP” to “CNX Midstream
Partners LP”;

WHEREAS, on January 29, 2020, the Partnership, the General Partner and CNX Gas
Company LLC, a Virginia limited liability company (“CNX Gas”), entered into an
Exchange Agreement (the “Exchange Agreement”), pursuant to which, among other
things, the parties thereto agreed to (i) the cancellation of all of the
Incentive Distribution Rights and (ii) the conversion of the General Partner
Interest (as defined in the Prior Agreement) into a non-economic general partner
interest in the Partnership having the rights and obligations specified for the
General Partner Interest in this Agreement in exchange for (i) the issuance by
the Partnership to CNX Gas of (a) 26,000,000 Common Units and (b) 3,000,000
Class B Units and (ii) an aggregate cash payment by the Partnership to CNX Gas
of $135 million (the “Cash Consideration”), in each case, in accordance with,
and with the terms specified in, the Exchange Agreement;

WHEREAS, pursuant to the Exchange Agreement, the Prior Agreement is required to
be amended to reflect and implement the cancellation of the Incentive
Distribution Rights, the creation of the Class B Units and the conversion of the
General Partner Interest (as defined in the Prior Agreement) into a non-economic
general partner interest in the Partnership;

WHEREAS, the General Partner desires to amend and restate the Prior Agreement in
its entirety to provide for (i) the cancellation of the Incentive Distribution
Rights, (ii) the creation of the non-economic General Partner Interest,
(iii) the establishment of Class B Units as a new class of Limited Partner
Interests, and (iv) such other changes as the General Partner has determined are
necessary and appropriate and do not adversely affect the Limited Partners
considered as a whole or any particular class of Partnership Interests as
compared to other classes of Partnership Interests in any material respect;

WHEREAS, Section 5.6 of the Prior Agreement provides that the General Partner,
without the approval of any Limited Partner, may issue additional Partnership
Interests for any Partnership purpose at any time and from time to time to such
Persons for such consideration and on such terms and conditions as the General
Partner shall determine in its sole discretion, without the approval of the
Limited Partners;



--------------------------------------------------------------------------------

WHEREAS, Section 13.1(g) of the Prior Agreement provides that the General
Partner, without the approval of any Limited Partner, may amend any provision of
the Prior Agreement to reflect an amendment that the General Partner determines
to be necessary, appropriate or advisable in connection with the authorization
or issuance of any class or series of Partnership Interests pursuant to
Section 5.6 of the Prior Agreement;

WHEREAS, Section 13.1(d)(i) of the Prior Agreement provides that the General
Partner, without the approval of any Limited Partner, may amend any provision of
the Prior Agreement to reflect a change that the General Partner determines does
not adversely affect the Limited Partners considered as a whole or any
particular class of Partnership Interests as compared to other classes of
Partnership Interests in any material respect; and

WHEREAS, the General Partner has determined that the changes to the Prior
Agreement to be effected by this Agreement (a) do not adversely affect the
Limited Partners considered as a whole or any particular class of Partnership
Interests as compared to other classes of Partnership Interests in any material
respect, except for the General Partner, as the holder of the Incentive
Distribution Rights and the General Partner Interest (as defined in the Prior
Agreement), and the General Partner, in its capacity as the holder of the
Incentive Distribution Rights and the General Partner Interest (as defined in
the Prior Agreement), has consented to and approved the changes with respect to
the Incentive Distribution Rights and the General Partner Interest to be
effected pursuant to this Amendment, (b) are necessary and appropriate in
connection with the authorization and issuance of the Class B Units pursuant to
the Exchange Agreement, and/or (c) are amendments substantially similar to the
foregoing.

NOW, THEREFORE, the General Partner does hereby amend and restate the Prior
Agreement, pursuant to its authority under Section 13.1 of the Prior Agreement,
to provide, in its entirety, as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account at the end of each taxable period of the
Partnership after giving effect to the following adjustments: (a) credit to such
Capital Account any amount which such Partner is (i) obligated to restore under
the standards set by Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or
(ii) deemed obligated to restore pursuant to the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (b) debit to
such Capital Account the items described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith. The “Adjusted Capital Account” of a Partner
in respect of any Partnership Interest shall be the amount that such Adjusted
Capital Account would be if such Partnership Interest were the only interest in
the Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.

 

2



--------------------------------------------------------------------------------

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.05(d)(i) or Section 5.05(d)(ii).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.01, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

“Agreed Value” of (a) a Contributed Property means the fair market value of such
property or asset at the time of contribution and (b) an Adjusted Property means
the fair market value of such Adjusted Property on the date of the Revaluation
Event, in each case as determined by the General Partner. The General Partner
shall use such method as it determines to be appropriate to allocate the
aggregate Agreed Value of Contributed Properties contributed to the Partnership
in a single or integrated transaction among each separate property on a basis
proportional to the fair market value of each Contributed Property.

“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership of CNX Midstream Partners LP, as it may be amended, supplemented or
restated from time to time.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest,
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

(a) the sum of:

(i) all cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand at the end of such Quarter; and

(ii) if the General Partner so determines, all or any portion of additional cash
and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter; less

 

3



--------------------------------------------------------------------------------

(b) the amount of any cash reserves established by the General Partner (or the
Partnership’s proportionate share of cash reserves in the case of Subsidiaries
that are not wholly owned) to:

(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter;

(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; or

(iii) provide funds for distributions under Section 6.04 in respect of any one
or more of the next four Quarters;

provided, however, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash within such Quarter if the General Partner so
determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers if the General Partner is a corporation or
limited liability company, or the board of directors or board of managers of the
general partner of the General Partner if the General Partner is a limited
partnership, as applicable.

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.05 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the States of Pennsylvania or Texas shall not be regarded as a Business Day.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.05. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

4



--------------------------------------------------------------------------------

“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.

“Carrying Value” means (a) with respect to a Contributed Property or an Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and other cost recovery deductions charged to the
Partners’ Capital Accounts in respect of such property and (b) with respect to
any other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination; provided, however,
that the Carrying Value of any property shall be adjusted from time to time in
accordance with Section 5.05(d) to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

“Cash Consideration” has the meaning given such term in the recitals to this
Agreement.

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.

“Certificate” means a certificate, in such form (including in global form if
permitted by applicable rules and regulations of The Depository Trust Company or
its successors and assigns) as may be adopted by the General Partner, issued by
the Partnership and evidencing ownership of one or more classes of Partnership
Interests. The form of certificate approved as of the date of this Agreement by
the General Partner for Common Units is attached as Exhibit A to this Agreement.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.02, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

“Change of Control” means the consummation of any transaction or series of
related transactions pursuant to which a Person or Group (other than CNX or any
of its Affiliates) would acquire, whether by way of merger, consolidation,
acquisition or otherwise, (a) a majority of the Partnership’s outstanding Common
Units or (b) all or substantially all of the assets of the Partnership and its
Subsidiaries for cash.

“Citizenship Eligibility Trigger” has the meaning given such term in
Section 4.09(a).

“claim” or “claims” (for purposes of Section 7.12(g)) has the meaning given such
term in Section 7.12(g)(i).

“Class B Cancellation Event” means a merger, consolidation, acquisition or any
other transaction pursuant to which CNX or any of its Affiliates would acquire
all of the Partnership’s outstanding Common Units.

 

5



--------------------------------------------------------------------------------

“Class B Conversion Date” means January 1, 2022.

“Class B Units” means a Limited Partner Interest having the rights and
obligations specified with respect to Class B Units in this Agreement.

“Closing Date” means the first date on which Common Units were sold by the
Partnership to the IPO Underwriters pursuant to the provisions of the IPO
Underwriting Agreement.

“Closing Price” for any day, with respect to Limited Partner Interests of a
particular class, means the last sale price on such day, regular way, or in case
no such sale takes place on such day, the average of the last closing bid and
ask prices on such day, regular way, in either case as reported on the principal
National Securities Exchange on which such Limited Partner Interests are listed
or admitted to trading or, if such Limited Partner Interests of such class are
not listed or admitted to trading on any National Securities Exchange, the
average of the high bid and low ask prices on such day in the over-the-counter
market, as reported by such other system then in use, or, if on any such day
such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and ask prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.

“CNX” means CNX Resources Corporation, a Delaware corporation.

“CNX Gas” has the meaning given such term in the recitals to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific Section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Combined Interest” has the meaning given such term in Section 11.03(a).

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not include a Class B Unit prior to its conversion into a Common Unit
pursuant to the terms hereof.

“CONE Gathering” means CONE Gathering LLC, a Delaware limited liability company,
or its successor.

“Conflicts Committee” means a committee of the Board of Directors composed of
two or more directors, each of whom (a) is not an officer or employee of the
General Partner, (b) is not an officer, director or employee of any Affiliate of
the General Partner (other than Group Members), (c) is not a holder of any
ownership interest in the General Partner or its Affiliates or the Partnership
Group other than (i) Common Units and (ii) awards that are granted to such
director in his or her capacity as a director under any long-term incentive
plan, equity compensation plan or similar plan implemented by the General
Partner or the Partnership and (d) is determined by the

 

6



--------------------------------------------------------------------------------

Board of Directors to be independent under the independence standards for
directors who serve on an audit committee of a board of directors established by
the Exchange Act and the rules and regulations of the Commission thereunder and
by the National Securities Exchange on which the Common Units are listed or
admitted to trading (or if no such National Securities Exchange, the New York
Stock Exchange).

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.05(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of September 30, 2014, by and among the General
Partner, the Partnership, the Operating Company, and the other entities party
thereto together with the additional conveyance documents and instruments
contemplated or referenced thereunder, as such may be amended, supplemented or
restated from time to time.

“Converted Class B Units” has the meaning given such term in
Section 6.01(d)(x)(A).

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.01(d)(xi).

“Current Market Price” means, as of any date for any class of Limited Partner
Interests, the average of the daily Closing Prices per Limited Partner Interest
of such class for the 20 consecutive Trading Days immediately prior to such
date.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.01 or Section 11.02.

“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Eligibility Certificate” has the meaning given such term in Section 4.09(b).

“Eligible Holder” means a Limited Partner whose, or whose owners’ (a) U.S.
federal income tax status or lack of proof of U.S. federal income tax status
does not have and is not reasonably likely to have, as determined by the General
Partner, the material adverse effect described in Section 4.09(a)(i) or
(b) nationality, citizenship or other related status does not create and is not
reasonably likely to create, as determined by the General Partner, a substantial
risk of cancellation or forfeiture as described in Section 4.09(a)(ii).

 

7



--------------------------------------------------------------------------------

“Event Issue Value” means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units (before deduction for any underwriters’ discounts and
commissions), or (ii) in the case of any other Revaluation Event, the Closing
Price of the Common Units on the date of such Revaluation Event or, if the
General Partner determines that a value for the Common Unit other than such
Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.

“Event of Withdrawal” has the meaning given such term in Section 11.01(a).

“Excess Distribution” has the meaning given such term in Section 6.01(d)(iii).

“Excess Distribution Unit” has the meaning given such term in
Section 6.01(d)(iii).

“Exchange” has the meaning given such term in Section 5.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

“Exchange Agreement” has the meaning given such term in the recitals to this
Agreement.

“First A&R Partnership Agreement” has the meaning given such term in the
recitals to this Agreement.

“General Partner” means CNX Midstream GP LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).

“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it) and includes any and all
rights, powers and benefits to which the General Partner is entitled as provided
in this Agreement, together with all obligations of the General Partner to
comply with the terms and provisions of this Agreement. The General Partner
Interest does not include any rights to receive distributions of Available Cash
or distributions upon the dissolution and liquidation or winding-up of the
Partnership.

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

“Group” means two or more Persons that have, or with or through any of their
respective Affiliates or Associates have, any contract, arrangement,
understanding or relationship for the purpose of acquiring, holding, voting
(except voting pursuant to a revocable proxy or consent given to such Person in
response to a proxy or consent solicitation made to 10 or more Persons),
exercising investment power over or disposing of any Partnership Interests.

 

8



--------------------------------------------------------------------------------

“Group Member” means a member of the Partnership Group.

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, in each case, as such
may be amended, supplemented or restated from time to time.

“Holder” means any of the following:

(a) the General Partner who is the Record Holder of Registrable Securities;

(b) any Affiliate of the General Partner who is the Record Holder of Registrable
Securities (other than natural persons who are Affiliates of the General Partner
by virtue of being officers, directors or employees of the General Partner or
any of its Affiliates);

(c) any Person who has been the General Partner within the prior two years and
who is the Record Holder of Registrable Securities;

(d) any Person who has been an Affiliate of the General Partner within the prior
two years and who is the Record Holder of Registrable Securities (other than
natural persons who were Affiliates of the General Partner by virtue of being
officers, directors or employees of the General Partner or any of its
Affiliates); and

(e) a transferee and current Record Holder of Registrable Securities to whom the
transferor of such Registrable Securities, who was a Holder at the time of such
transfer, assigns its rights and obligations under this Agreement; provided,
such transferee agrees in writing to be bound by the terms of this Agreement and
provides its name and address to the Partnership promptly upon such transfer.

“Incentive Distribution Right” means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in the Prior Agreement.

“Indemnified Persons” has the meaning given such term in Section 7.12(g)(i).

“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing

 

9



--------------------------------------------------------------------------------

member, general partner, director, officer, fiduciary or trustee of another
Person owing a fiduciary duty to any Group Member; provided, that a Person shall
not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services and (f) any Person the General Partner
designates as an “Indemnitee” for purposes of this Agreement because such
Person’s status, service or relationship exposes such Person to potential
claims, demands, suits or proceedings relating to the Partnership Group’s
business and affairs.

“Ineligible Holder” has the meaning given such term in Section 4.09(c).

“Initial Common Units” means the Common Units sold in the Initial Public
Offering.

“Initial Public Offering” means the initial offering and sale of Common Units to
the public (including the offer and sale of Common Units pursuant to the
Over-Allotment Option), as described in the IPO Registration Statement.

“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-198352), as it has been amended or supplemented from time to time, filed
by the Partnership with the Commission under the Securities Act to register the
offering and sale of the Common Units in the Initial Public Offering.

“IPO Underwriter” means each Person named as an underwriter in Exhibit A to the
IPO Underwriting Agreement who purchased Common Units pursuant thereto.

“IPO Underwriting Agreement” means that certain Underwriting Agreement dated as
of September 24, 2014 among the IPO Underwriters, CONE Gathering, the General
Partner and the Partnership, providing for the purchase of Common Units by the
IPO Underwriters.

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

“Limited Partner” means, unless the context otherwise requires, each existing
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.03,
in each case, in such Person’s capacity as a limited partner of the Partnership.

“Limited Partner Interest” means an equity interest of a Limited Partner in the
Partnership, which may be evidenced by Common Units, Class B Units or other
Partnership Interests or a combination thereof (but excluding Derivative
Partnership Interests), and includes any and all benefits to which such Limited
Partner is entitled as provided in this Agreement, together with all obligations
of such Limited Partner pursuant to the terms and provisions of this Agreement.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (d) of
the third sentence of Section 12.01, the date on which the applicable time
period during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.

 

10



--------------------------------------------------------------------------------

“Liquidator” means one or more Persons selected pursuant to Section 12.03 to
perform the functions described in Section 12.04 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

“Merger Agreement” has the meaning given such term in Section 14.01.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).

“Net Agreed Value” means (a) in the case of any Contributed Property, the Agreed
Value of such property or other asset reduced by any Liabilities either assumed
by the Partnership upon such contribution or to which such property or other
asset is subject when contributed and (b) in the case of any property
distributed to a Partner by the Partnership, the Partnership’s Carrying Value of
such property (as adjusted pursuant to Section 5.05(d)(ii)) at the time such
property is distributed, reduced by any Liabilities either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution, in either case as determined and required by the Treasury
Regulations promulgated under Section 704(b) of the Code.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.05(b) but shall not include any items specially allocated under
Section 6.01(d).

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.05(b) and shall not include any items specially allocated under
Section 6.01(d).

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.02(b) if such properties were disposed of in
a taxable transaction in full satisfaction of such liabilities and for no other
consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a) (2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

 

11



--------------------------------------------------------------------------------

“Notice” means a written request from a Holder pursuant to Section 7.12 which
shall (a) specify the Registrable Securities intended to be registered, offered
and sold by such Holder, (b) describe the nature or method of the proposed offer
and sale of Registrable Securities and (c) contain the undertaking of such
Holder to provide all such information and materials and take all action as may
be required or appropriate in order to permit the Partnership to comply with all
applicable requirements and obligations in connection with the registration and
disposition of such Registrable Securities pursuant to Section 7.12.

“Notice of Election to Purchase” has the meaning given such term in
Section 15.01(b).

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of
September 30, 2014, among the General Partner, the Partnership, the Operating
Company and the other entities party thereto, as such agreement may be amended,
supplemented or restated from time to time.

“Operating Company” means CONE Midstream Operating LLC, a Delaware limited
liability company, and any successors thereto.

“Operational Services Agreement” means that certain Operational Services
Agreement, dated as of September 30, 2014, among the Partnership and CNX Gas, as
such agreement may be amended, supplemented or restated from time to time.

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner or to such other person selecting such counsel
or obtaining such opinion.

“Organizational Limited Partner” means CONE Gathering in its capacity as the
organizational limited partner of the Partnership pursuant to the Prior
Agreement.

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Partnership Register as of the date of determination; provided, however, that if
at any time any Person or Group (other than the General Partner or its
Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class, all Partnership Interests owned by or for the benefit of
such Person or Group shall not be entitled to be voted on any matter and shall
not be considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Partnership Interests so owned shall
be considered to be Outstanding for purposes of Section 11.1(b)(iv) (such
Partnership Interests shall not, however, be treated as a separate class of
Partnership Interests for purposes of this Agreement or the Delaware Act);
provided, further, that the foregoing limitation shall not apply to (i) any
Person or Group who acquired 20% or more of the Outstanding Partnership
Interests of any class directly from the General Partner or its Affiliates
(other than the Partnership), (ii) any Person or Group who acquired 20% or more
of the Outstanding Partnership Interests of any class directly or indirectly
from a Person or Group described in clause (i), provided, that, upon or prior to
such acquisition, the General Partner shall have notified such Person or Group
in writing that such limitation shall not apply, or (iii) any Person or Group
who acquired 20% or more of any Partnership Interests issued by the Partnership
with the prior approval of the Board of Directors.

 

12



--------------------------------------------------------------------------------

“Over-Allotment Option” means the option to purchase additional Common Units
granted to the IPO Underwriters by the Partnership pursuant to the IPO
Underwriting Agreement.

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.

“Partners” means the General Partner and the Limited Partners.

“Partnership” means CNX Midstream Partners LP, a Delaware limited partnership.

“Partnership Group” means, collectively, the Partnership and its Subsidiaries.

“Partnership Interest” means any equity interest, including any class or series
of equity interest, in the Partnership, which shall include any Limited Partner
Interests and the General Partner Interest but shall exclude any Derivative
Partnership Interests.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

“Partnership Register” means a register maintained on behalf of the Partnership
by the General Partner, or, if the General Partner so determines, by the
Transfer Agent as part of the Transfer Agent’s books and transfer records, with
respect to each class of Partnership Interests in which all Record Holders and
transfers of such class of Partnership Interests are registered or otherwise
recorded.

“Partnership Representative” has the meaning given such term in Section 9.03(b).

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.

“Percentage Interest” means, as of any date of determination, (a) as to any
Unitholder with respect to Units, the product obtained by multiplying (i) 100%
less the percentage applicable to clause (b) below by (ii) the quotient obtained
by dividing (A) the number of Units held by such Unitholder by (B) the total
number of Outstanding Units, and (b) as to the holders of other Partnership
Interests issued by the Partnership in accordance with Section 5.06, the
percentage calculated in accordance with the method established as a part of
such issuance. The Percentage Interest with respect to the General Partner
Interest and the Class B Units shall at all times be zero.

 

13



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

“Plan of Conversion” has the meaning given such term in Section 14.01.

“Prior Agreement” has the meaning given such term in the recitals to this
Agreement.

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to Holders who have
requested to include Registrable Securities in a Registration Statement pursuant
to Section 7.12(a) or Section 7.12(b), apportioned among all such Holders in
accordance with the relative number of Registrable Securities held by each such
holder and included in the Notice relating to such request.

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership.

“Rate Eligibility Trigger” has the meaning given such term in Section 4.09(a).

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.

“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered in the records of the Transfer
Agent and in the Partnership Register as of the Partnership’s close of business
on a particular Business Day or (b) with respect to other classes of Partnership
Interests, the Person in whose name any such other Partnership Interest is
registered in the Partnership Register that the General Partner has caused to be
kept as of the Partnership’s close of business on a particular Business Day.

“Redeemable Interests” means any Limited Partner Interests subject to redemption
pursuant to amendments adopted by the General Partner pursuant to Section 4.09.

 

14



--------------------------------------------------------------------------------

“Registrable Security” means any Partnership Interest other than the General
Partner Interest; provided, however, that any Registrable Security shall cease
to be a Registrable Security: (a) at the time a Registration Statement covering
such Registrable Security is declared effective by the Commission, or otherwise
becomes effective under the Securities Act, and such Registrable Security has
been sold or disposed of pursuant to such Registration Statement; (b) at the
time such Registrable Security may be disposed of pursuant to Rule 144 (or any
successor or similar rule or regulation under the Securities Act); (c) when such
Registrable Security is held by a Group Member and (d) at the time such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under Section 7.12 of this Agreement have not been assigned
to the transferee of such securities.

“Registration Statement” has the meaning given such term in Section 7.12(a) of
this Agreement.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.01(d)(i), Section 6.01(d)(ii),
Section 6.01(d)(iv), Section 6.01(d)(v), Section 6.01(d)(vi),
Section 6.01(d)(vii) or Section 6.01(d)(ix).

“Retained Converted Class B Units” has the meaning given such term in
Section 5.05(c)(ii) of this Agreement.

“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.05(d).

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures in Section 7.12 of this Agreement.

“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.

“Sponsor Common Unit” means any Common Unit (other than a Converted Class B
Unit) owned by the General Partner or its Affiliates.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
general partner interests of such partnership is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person or a combination thereof or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

 

15



--------------------------------------------------------------------------------

“Surviving Business Entity” has the meaning given such term in Section 14.02(b).

“Tax Matters Partner” has the meaning given such term in Section 9.03(a).

“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
to trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted to trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.

“Transaction Documents” has the meaning given such term in Section 7.01(b).

“transfer” has the meaning given such term in Section 4.04(a).

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed or
admitted to trading (if any); provided, however, that, if no such Person is
appointed as registrar and transfer agent for any class of Partnership
Interests, the General Partner shall act as registrar and transfer agent for
such class of Partnership Interests.

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

“Underwritten Offering” means (a) an offering pursuant to a Registration
Statement in which Partnership Interests are sold to an underwriter on a firm
commitment basis for reoffering to the public (other than the Initial Public
Offering), (b) an offering of Partnership Interests pursuant to a Registration
Statement that is a “bought deal” with one or more investment banks and (c) an
“at-the-market” offering pursuant to a Registration Statement in which
Partnership Interests are sold to the public through one or more investment
banks or managers on a best efforts basis.

“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Common Units and Class B Units but shall not include
the General Partner Interest.

“Unit Majority” means at least a majority of the Outstanding Common Units and
Class B Units, if any, voting as a single class.

“Unitholders” means the Record Holders of Units.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.05(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.05(d) as of such date).

 

16



--------------------------------------------------------------------------------

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.05(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.05(d)).

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement from time to time.

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

“Withdrawal Opinion of Counsel” has the meaning given such term in
Section 11.01(b).

“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within twelve months from the date of such
borrowings other than from additional Working Capital Borrowings.

Section 1.02 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation” and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The General Partner has the
power to construe and interpret this Agreement and to act upon any such
construction or interpretation. To the fullest extent permitted by law, any
construction or interpretation of this Agreement by the General Partner, any
action taken pursuant thereto and any determination made by the General Partner
in good faith shall, in each case, be conclusive and binding on all Record
Holders, each other Person or Group who acquires an interest in a Partnership
Interest and all other Persons for all purposes.

ARTICLE II

ORGANIZATION

Section 2.01 Formation. The Partnership was formed as a limited partnership
pursuant to the provisions of the Delaware Act, and the General Partner hereby
amends and restates the Prior Agreement in its entirety. This amendment and
restatement shall become effective on the date of this Agreement. Except as
expressly provided to the contrary in this Agreement, the rights, duties,
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.

 

17



--------------------------------------------------------------------------------

Section 2.02 Name. The name of the Partnership shall be “CNX Midstream Partners
LP”. Subject to applicable law, the Partnership’s business may be conducted
under any other name or names as determined by the General Partner, including
the name of the General Partner. The words “Limited Partnership,” “L.P.,” “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purpose of complying with the laws of any jurisdiction that so
requires. The General Partner may change the name of the Partnership at any time
and from time to time and shall notify the Limited Partners of such change in
the next regular communication to the Limited Partners.

Section 2.03 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801, and the registered agent
for service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at CNX Center, 1000 CONSOL Energy Drive,
Suite 400, Canonsburg, Pennsylvania 15317, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner determines to be necessary or
appropriate. The address of the General Partner shall be CNX Center, 1000 CONSOL
Energy Drive, Suite 400, Canonsburg, Pennsylvania 15317, or such other place as
the General Partner may from time to time designate by notice to the Limited
Partners.

Section 2.04 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to (a) engage directly in, or enter into
or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity and (b) do anything necessary or appropriate in furtherance of the
foregoing, including the making of capital contributions or loans to a Group
Member; provided, however, that the General Partner shall not cause the
Partnership to engage, directly or indirectly, in any business activity that the
General Partner determines would be reasonably likely to cause the Partnership
to be treated as an association taxable as a corporation or otherwise taxable as
an entity for federal income tax purposes. To the fullest extent permitted by
law, the General Partner shall have no duty or obligation to propose or approve
the conduct by the Partnership of any business and may decline to do so free of
any fiduciary duty or obligation whatsoever to the Partnership or any Limited
Partner and, in declining to so propose or approve, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the General
Partner in determining whether to propose or approve the conduct by the
Partnership of any business shall be permitted to do so in its sole and absolute
discretion.

 

18



--------------------------------------------------------------------------------

Section 2.05 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.04 and for the protection and benefit of the Partnership.

Section 2.06 Term. The term of the Partnership commenced upon the filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

Section 2.07 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more Affiliates of
the General Partner or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any Partnership assets for which record title is held
in the name of the General Partner or one or more Affiliates of the General
Partner or one or more nominees of the General Partner or its Affiliates shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing
makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership or one or more of the Partnership’s designated Affiliates as
soon as reasonably practicable; provided, further, that, prior to the withdrawal
or removal of the General Partner or as soon thereafter as practicable, the
General Partner shall use reasonable efforts to effect the transfer of record
title to the Partnership and, prior to any such transfer, will provide for the
use of such assets in a manner satisfactory to any successor General Partner.
All Partnership assets shall be recorded as the property of the Partnership in
its books and records, irrespective of the name in which record title to such
Partnership assets is held.

ARTICLE III

RIGHTS OF LIMITED PARTNERS

Section 3.01 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

Section 3.02 Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor
shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.

 

19



--------------------------------------------------------------------------------

Section 3.03 Rights of Limited Partners.

(a) Each Limited Partner shall have the right, for a purpose reasonably related
to such Limited Partner’s interest as a Limited Partner in the Partnership, upon
reasonable written demand stating the purpose of such demand, and at such
Limited Partner’s own expense:

(i) to obtain from the General Partner either (A) the Partnership’s most recent
filings with the Commission on Form 10-K and any subsequent filings on Form 10-Q
or Form 8-K or (B) if the Partnership is no longer subject to the reporting
requirements of the Exchange Act, the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act (or any successor rule
or regulation under the Securities Act); provided, that the foregoing materials
shall be deemed to be available to a Limited Partner in satisfaction of the
requirements of this Section 3.03(a)(i) if posted on or accessible through the
Partnership’s or the Commission’s website;

(ii) to obtain a current list of the name and last known business, residence or
mailing address of each Partner; and

(iii) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.

(b) To the fullest extent permitted by law, the rights to information granted
the Limited Partners pursuant to Section 3.03(a) replace in their entirety any
rights to information provided for in Section 17-305(a) of the Delaware Act, and
each of the Limited Partners, each other Person or Group who acquires an
interest in a Partnership Interest and each other Person bound by this Agreement
hereby agrees to the fullest extent permitted by law that they do not have any
rights as Limited Partners, interest holders or otherwise to receive any
information either pursuant to Sections 17-305(a) of the Delaware Act or
otherwise except for the information identified in Section 3.03(a).

(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.03).

 

20



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement or Section 17-305 of
the Delaware Act, each of the Limited Partners, each other Person or Group who
acquires an interest in a Partnership Interest and each other Person bound by
this Agreement hereby agrees to the fullest extent permitted by law that they do
not have rights to receive information from the Partnership or any Indemnitee
for the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP

INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS

Section 4.01 Certificates. Record Holders of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the
Partnership Register and ownership of such interests shall be evidenced by a
physical certificate or book entry notation in the Partnership Register.
Notwithstanding anything to the contrary in this Agreement, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests, Partnership Interests shall not be evidenced
by physical certificates. Certificates, if any, shall be executed on behalf of
the Partnership by the Chief Executive Officer, President, Chief Financial
Officer or any Executive Vice President, Senior Vice President or Vice President
and the Secretary, any Assistant Secretary or other authorized officer of the
General Partner, and shall bear the legend set forth in Section 4.08(f). The
signatures of such officers upon a Certificate may, to the extent permitted by
law, be facsimiles. In case any officer who has signed or whose signature has
been placed upon such Certificate shall have ceased to be such officer before
such Certificate is issued, it may be issued by the Partnership with the same
effect as if he or she were such officer at the date of its issuance. If a
Transfer Agent has been appointed for a class of Partnership Interests, no
Certificate for such class of Partnership Interests shall be valid for any
purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. Subject to the requirements of Section 6.04(a),
if Common Units are evidenced by Certificates, on or after the date on which
Class B Units are converted into Common Units pursuant to the terms of
Section 5.11(c), the Record Holders of such Class B Units (i) if the Class B
Units are evidenced by Certificates, may exchange such Certificates for
Certificates evidencing the Common Units into which such Record Holder’s Class B
Units converted, or (ii) if the Class B Units are not evidenced by Certificates,
shall be issued Certificates evidencing the Common Units into which such Record
Holders’ Class B Units converted. With respect to any Partnership Interests that
are represented by physical certificates, the General Partner may determine that
such Partnership Interests will no longer be represented by physical
certificates and may, upon written notice to the holders of such Partnership
Interests and subject to applicable law, take whatever actions it deems
necessary or appropriate to cause such Partnership Interests to be registered in
book entry or global form and may cause such physical certificates to be
cancelled or deemed cancelled.

 

21



--------------------------------------------------------------------------------

Section 4.02 Mutilated, Destroyed, Lost or Stolen Certificates.

(a) If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests as the Certificate so surrendered.

(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued, if the Record Holder
of the Certificate:

(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;

(ii) requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;

(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct, to
indemnify the Partnership, the Limited Partners, the General Partner and the
Transfer Agent against any claim that may be made on account of the alleged
loss, destruction or theft of the Certificate; and

(iv) satisfies any other reasonable requirements imposed by the General Partner
or the Transfer Agent.

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, such Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.

(c) As a condition to the issuance of any new Certificate under this
Section 4.02, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.

Section 4.03 Record Holders.

The names and addresses of Unitholders as they appear in the Partnership
Register shall be the official list of Record Holders of the Partnership
Interests for all purposes. The Partnership and the General Partner shall be
entitled to recognize the Record Holder as the Partner with respect to any
Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person or Group, regardless of whether the Partnership or the
General Partner shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank,

 

22



--------------------------------------------------------------------------------

trust company or clearing corporation or an agent of any of the foregoing) is
acting as nominee, agent or in some other representative capacity for another
Person or Group in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Person on the other hand, such
representative Person shall be the Limited Partner with respect to such
Partnership Interest upon becoming the Record Holder in accordance with
Section 10.01(b) and have the rights and obligations of a Limited Partner
hereunder as and to the extent provided herein, including Section 10.01(c).

Section 4.04 Transfer Generally.

(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest to
another Person and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns all or a part
of such Limited Partner Interest to another Person who is or becomes a Limited
Partner as a result thereof, and includes a sale, assignment, gift, exchange or
any other disposition by law or otherwise, excluding a pledge, encumbrance,
hypothecation or mortgage but including any transfer upon foreclosure of any
pledge, encumbrance, hypothecation or mortgage.

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect any such transfer or purported transfer.

(c) Nothing contained in this Agreement shall be construed to prevent or limit a
disposition by any stockholder, member, partner or other owner of the General
Partner or any Limited Partner of any or all of such Person’s shares of stock,
membership interests, partnership interests or other ownership interests in the
General Partner or such Limited Partner and the term “transfer” shall not
include any such disposition.

Section 4.05 Registration and Transfer of Limited Partner Interests.

(a) The General Partner shall maintain, or cause to be maintained by the
Transfer Agent in whole or in part, the Partnership Register on behalf of the
Partnership.

(b) The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are duly endorsed and surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided, however, that as a condition to the issuance of any new Certificate
under this Section 4.05, the General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed
with respect thereto. Upon surrender of a Certificate for registration of
transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this Section 4.05(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered. Upon the proper surrender of a
Certificate, such transfer shall be recorded in the Partnership Register.

 

23



--------------------------------------------------------------------------------

(c) Upon the receipt by the General Partner of a duly endorsed certificate or,
in the case of uncertificated Limited Partner Interests for which a Transfer
Agent has been appointed, the Transfer Agent of proper transfer instructions
from the Record Holder of uncertificated Limited Partner Interests, such
transfer shall be recorded in the Partnership Register.

(d) By acceptance of any Limited Partner Interests pursuant to a transfer in
accordance with this Article IV, each transferee of a Limited Partner Interest
(including any nominee, agent or representative acquiring such Limited Partner
Interests for the account of another Person or Group) (i) shall be admitted to
the Partnership as a Limited Partner with respect to the Limited Partner
Interests so transferred to such Person when any such transfer or admission is
reflected in the Partnership Register and such Person becomes the Record Holder
of the Limited Partner Interests so transferred, (ii) shall become bound, and
shall be deemed to have agreed to be bound, by the terms of this Agreement,
(iii) represents that the transferee has the capacity, power and authority to
enter into this Agreement and (iv) makes the consents, acknowledgements and
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.

(e) Subject to (i) the foregoing provisions of this Section 4.05, (ii)
Section 4.03, (iii) Section 4.08, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.

(f) (i) The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons.

(ii) Prior to the Class B Conversion Date, a holder of a Class B Unit may
transfer such Class B Unit without any consent of the Unitholders to (A) an
Affiliate of such holder (other than an individual) or (B) another Person (other
than an individual) in connection with (x) the merger or consolidation of such
holder with or into such other Person or (y) the transfer by such holder of all
or substantially all of its assets to such other Person. Any other transfer by
such holder prior to the Class B Conversion Date shall require the prior
approval of holders of a Unit Majority (excluding Common Units held by CNX and
its Affiliates). On or after the Class B Conversion Date, such holder may
transfer such Class B Unit without Unitholder approval.

Section 4.06 Transfer of the General Partner’s General Partner Interest.

(a) Subject to Section 4.06(c), prior to September 30, 2024, the General Partner
shall not transfer all or any part of its General Partner Interest to a Person
unless such transfer (i) has been approved by the prior written consent or vote
of the holders of at least a Unit Majority (excluding Common Units owned by the
General Partner and its Affiliates) or (ii) is of all, but not less than all, of
its General Partner Interest to (A) an Affiliate of the General Partner (other
than an individual) or (B) another Person (other than an individual) in
connection with the merger or consolidation of the General Partner with or into
such other Person or the transfer by the General Partner of all or substantially
all of its assets to such other Person.

 

24



--------------------------------------------------------------------------------

(b) Subject to Section 4.06(c), on or after September 30, 2024, the General
Partner may transfer all or any part of its General Partner Interest without the
approval of any Limited Partner or any other Person.

(c) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest owned by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.06, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.02, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.

(d) For the avoidance of doubt, the conversion of the General Partner Interest
into a non-economic general partner interest in the Partnership as of the date
hereof is not a transfer of the General Partner Interest subject to this
Section 4.06.

Section 4.07 [Reserved.]

Section 4.08 Restrictions on Transfers.

(a) Except as provided in Section 4.08(e), notwithstanding the other provisions
of this Article IV, no transfer of any Partnership Interests shall be made if
such transfer would (i) violate the then applicable federal or state securities
laws or rules and regulations of the Commission, any state securities commission
or any other governmental authority with jurisdiction over such transfer,
(ii) terminate the existence or qualification of the Partnership under the laws
of the jurisdiction of its formation or (iii) cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed). The Partnership may issue stop transfer instructions to any Transfer
Agent in order to implement any restriction on transfer contemplated by this
Agreement.

(b) The General Partner may impose restrictions on the transfer of Partnership
Interests if it receives an Opinion of Counsel that such restrictions are
necessary to (i) avoid a significant risk of the Partnership becoming taxable as
a corporation or otherwise becoming taxable as an entity for federal income tax
purposes (to the extent not already so treated or taxed)

 

25



--------------------------------------------------------------------------------

or (ii) preserve the uniformity of the Limited Partner Interests (or any class
or classes thereof). The General Partner may impose such restrictions by
amending this Agreement; provided, however, that any amendment that would result
in the delisting or suspension of trading of any class of Limited Partner
Interests on the principal National Securities Exchange on which such class of
Limited Partner Interests is then listed or admitted to trading must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.

(c) [Reserved.]

(d) [Reserved.]

(e) Nothing in this Agreement shall preclude the settlement of any transactions
involving Partnership Interests entered into through the facilities of any
National Securities Exchange on which such Partnership Interests are listed or
admitted to trading.

(f) Each certificate or book entry evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF CNX MIDSTREAM
PARTNERS LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF CNX MIDSTREAM PARTNERS LP UNDER THE LAWS OF THE STATE OF
DELAWARE OR (C) CAUSE CNX MIDSTREAM PARTNERS LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). THE GENERAL
PARTNER OF CNX MIDSTREAM PARTNERS LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO (A) AVOID A SIGNIFICANT RISK OF CNX MIDSTREAM
PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED) OR (B) PRESERVE THE UNIFORMITY OF THE LIMITED PARTNER INTERESTS IN CNX
MIDSTREAM PARTNERS LP (OR ANY CLASS OR CLASSES THEREOF). THIS SECURITY MAY BE
SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP
AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE
GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE OFFICES OF THE PARTNERSHIP. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.

 

26



--------------------------------------------------------------------------------

Section 4.09 Eligibility Certificates; Ineligible Holders.

(a) If at any time the General Partner determines, with the advice of counsel,
that:

(i) the U.S. federal income tax status (or lack of proof of the U.S. federal
income tax status) of one or more Limited Partners or their owners has or is
reasonably likely to have a material adverse effect on the rates that can be
charged to customers by any Group Member with respect to assets that are subject
to regulation by the Federal Energy Regulatory Commission or similar regulatory
body (a “Rate Eligibility Trigger”); or

(ii) any Group Member is subject to any federal, state or local law or
regulation that would create a substantial risk of cancellation or forfeiture of
any property in which the Group Member has an interest based on the nationality,
citizenship or other related status of one or more Limited Partners or their
owners (a “Citizenship Eligibility Trigger”);

then, the General Partner, without the approval of any Limited Partner, may
adopt such amendments to this Agreement as it determines to be necessary or
appropriate to (A) in the case of a Rate Eligibility Trigger, obtain such proof
of the U.S. federal income tax status of such Limited Partners and, to the
extent relevant, their owners, as the General Partner determines to be necessary
or appropriate to reduce the risk of occurrence of a material adverse effect on
the rates that can be charged to customers by any Group Member or (B) in the
case of a Citizenship Eligibility Trigger, obtain such proof of the nationality,
citizenship or other related status of such Limited Partners and, to the extent
relevant, their owners, as the General Partner determines to be necessary or
appropriate to eliminate or mitigate the risk of cancellation or forfeiture of
any properties or interests therein.

(b) Amendments adopted pursuant to this Section 4.09 may include provisions
requiring all Limited Partners to certify as to their (and their owners’) status
as Eligible Holders upon demand and on a regular basis, as determined by the
General Partner, and may require transferees of Units to so certify prior to
being admitted to the Partnership as Limited Partners (any such required
certificate, an “Eligibility Certificate”).

(c) Amendments adopted pursuant to this Section 4.09 may provide that (i) any
Limited Partner who fails to furnish to the General Partner, within a reasonable
period, requested proof of its (and its owners’) status as an Eligible Holder or
(ii) if upon receipt of such Eligibility Certificate or other requested
information the General Partner determines that a Limited Partner is not an
Eligible Holder (an “Ineligible Holder”), the Limited Partner Interests owned by
such Limited Partner shall be subject to redemption. In addition, the General
Partner shall be substituted and treated as the owner of all Limited Partner
Interests owned by an Ineligible Holder.

 

27



--------------------------------------------------------------------------------

(d) If the General Partner adopts amendments pursuant to this Section 4.09
providing for the redemption of Limited Partner Interests, the aggregate
redemption price for Redeemable Interests shall be an amount equal to the
Current Market Price (the date of determination of which shall be the date fixed
for redemption) of Limited Partner Interests of the class to be so redeemed
multiplied by the number of Limited Partner Interests of each such class
included among the Redeemable Interests. The redemption price shall be paid, as
determined by the General Partner, in cash or by delivery of a promissory note
of the Partnership in the principal amount of the redemption price, bearing
interest at the rate of 5% annually and payable in three equal annual
installments of principal together with accrued interest, commencing one year
after the redemption date.

(e) The General Partner shall, in exercising, or abstaining from exercising,
voting rights in respect of Limited Partner Interests held by it on behalf of
Ineligible Holders, distribute the votes or abstentions in the same manner and
in the same ratios as the votes of Limited Partners (including the General
Partner and its Affiliates) in respect of Limited Partner Interests other than
those of Ineligible Holders are distributed, either casting votes for or against
or abstaining as to the matter.

(f) Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.04 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of its Limited Partner Interests (representing the right to receive its share of
such distribution in kind).

(g) At any time after an Ineligible Holder can and does certify that it has
become an Eligible Holder, such Ineligible Holder may, upon application to the
General Partner, request that with respect to any Limited Partner Interests of
such Ineligible Holder not redeemed, such Ineligible Holder be admitted as a
Limited Partner, and upon approval of the General Partner, such Ineligible
Holder shall be admitted as a Limited Partner and shall no longer constitute an
Ineligible Holder, and the General Partner shall cease to be deemed to be the
owner in respect of such Ineligible Holder’s Limited Partner Interests.

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.01 IDR Restructuring Transaction. Pursuant to the Exchange Agreement,
effective as of the date thereof, the General Partner transferred, assigned and
conveyed to the Partnership all of the General Partner’s right, title and
interest in and to the Incentive Distribution Rights and agreed to the
cancellation of the Incentive Distribution Rights and the conversion of the
General Partner Interest (as defined in the Prior Agreement) into a non-economic
general partner interest in the Partnership having the rights and obligations
specified for the General Partner Interest in this Agreement in exchange for
(i) the issuance by the Partnership to the General Partner of (a) 26,000,000
Common Units and (b) 3,000,000 Class B Units and (ii) the Cash Consideration, in
each case, in accordance with, and with the terms specified in, the Exchange
Agreement (such exchange, the “Exchange”). Upon the consummation of the
Exchange, in accordance with the Exchange Agreement, the Incentive Distribution
Rights were cancelled and the General Partner Interest (as defined in the Prior
Agreement) was restructured, notwithstanding the Exchange, the General Partner
Interest in the Partnership continued to be outstanding and held by the General
Partner immediately following the consummation of the Exchange and the General
Partner continued as general partner of the Partnership without interruption.

 

28



--------------------------------------------------------------------------------

Section 5.02 Contributions by the General Partner and its Affiliates. Except as
set forth in Section 12.08, the General Partner shall not be obligated to make
any additional Capital Contributions to the Partnership.

Section 5.03 Contributions by Limited Partners. No Limited Partner will be
required to make any additional Capital Contribution to the Partnership pursuant
to this Agreement.

Section 5.04 Interest and Withdrawal.

No interest shall be paid by the Partnership on Capital Contributions. No
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon termination of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions. Any such return shall be a compromise to which
all Partners agree within the meaning of Section 17-502(b) of the Delaware Act.

Section 5.05 Capital Accounts.

(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which such nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). The Capital
Account shall in respect of each such Partnership Interest be increased by
(i) the amount of all Capital Contributions made to the Partnership with respect
to such Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.05(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.01, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property made with respect to
such Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.05(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.01.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose);
provided, that:

 

29



--------------------------------------------------------------------------------

(i) Solely for purposes of this Section 5.05, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement or governing,
organizational or similar documents) of all property owned by (x) any other
Group Member that is classified as a partnership or disregarded entity for
federal income tax purposes and (y) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership or
disregarded entity for federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.

(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.01.

(iii) The computation of all items of income, gain, loss and deduction shall be
made, except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), without regard to any election under Section 754
of the Code that may be made by the Partnership. To the extent an adjustment to
the adjusted tax basis of any Partnership asset pursuant to Section 734(b) or
743(b) of the Code (including pursuant to Treasury Regulation
Section 1.734-2(b)(1)) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.

(iv) In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.05(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain, and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.

(v) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(vi) An item of income of the Partnership that is described in
Section 705(a)(1)(B) of the Code (with respect to items of income that are
exempt from tax) shall be treated as an item of income for the purpose of this
Section 5.05(b), and an item of expense of the Partnership that is described in
Section 705(a)(2)(B) of the Code (with respect to expenditures that are not
deductible and not chargeable to capital accounts), shall be treated as an item
of deduction for the purpose of this Section 5.05(b).

(vii) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.05(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.

 

30



--------------------------------------------------------------------------------

(viii) The Gross Liability Value of each Liability of the Partnership described
in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times
as provided in this Agreement for an adjustment to Carrying Values. The amount
of any such adjustment shall be treated for purposes hereof as an item of loss
(if the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).

(c) (i) A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.

(i) Subject to Section 6.04(a), immediately prior to the transfer of a Sponsor
Common Unit, a Class B Unit or a Common Unit resulting from the conversion of a
Class B Unit pursuant to Section 5.11(c) by a holder thereof (other than a
transfer to an Affiliate unless the General Partner elects to have this
Section 5.05(c)(ii) apply), the Capital Account maintained for such Person with
respect to its Sponsor Common Unit, Class B Units or Converted Class B Units
will (A) first, be allocated to the Sponsor Common Unit, Class B Units or
Converted Class B Units to be transferred in an amount equal to the product of
(x) the number of such Sponsor Common Unit, Class B Units or Converted Class B
Units to be transferred and (y) the Per Unit Capital Amount for a Common Unit,
and (B) second, any remaining balance in such Capital Account will be retained
by the transferor, regardless of whether it has retained any Sponsor Common
Units, Class B Units or Converted Class B Units (“Retained Converted Class B
Units”). Following any such allocation, the transferor’s Capital Account, if
any, maintained with respect to the retained Sponsor Common Units, retained
Class B Units or Retained Converted Class B Units, if any, will have a balance
equal to the amount allocated under clause (B) hereinabove, and the transferee’s
Capital Account established with respect to the transferred Sponsor Common
Units, Class B Units or Converted Class B Units will have a balance equal to the
amount allocated under clause (A) hereinabove.

(d) (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2), on an issuance of additional Partnership Interests for
cash or Contributed Property, the issuance of a Noncompensatory Option, the
issuance of Partnership Interests as consideration for the provision of
services, or the conversion of Class B Units to Common Units pursuant to
Section 5.11(c), the Carrying Value of each Partnership property immediately
prior to such issuance shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property,
and any such Unrealized Gain or Unrealized Loss shall be treated, for purposes
of maintaining Capital Accounts, as if it had been recognized on an actual sale
of each such property for an amount equal to its fair market value immediately
prior to such issuance and had been allocated among the Partners at such time
pursuant to Section 6.01 in the same manner as any item of gain or loss actually

 

31



--------------------------------------------------------------------------------

recognized following an event giving rise to the dissolution of the Partnership
would have been allocated; provided, however, that in the event of the issuance
of a Partnership Interest pursuant to the exercise of a Noncompensatory Option
where the right to share in Partnership capital represented by such Partnership
Interest differs from the consideration paid to acquire and exercise such
option, the Carrying Value of each Partnership property immediately after the
issuance of such Partnership Interest shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property and the Capital Accounts of the Partners shall be adjusted in a manner
consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(s); provided
further, however, that in the event of an issuance of Partnership Interests for
a de minimis amount of cash or Contributed Property, in the event of an issuance
of a Noncompensatory Option to acquire a de minimis Partnership Interest, or in
the event of an issuance of a de minimis amount of Partnership Interests as
consideration for the provision of services, the General Partner may determine
that such adjustments are unnecessary for the proper administration of the
Partnership. If, upon the occurrence of a Revaluation Event described in this
Section 5.05(d), a Noncompensatory Option of the Partnership is outstanding, the
Partnership shall adjust the Carrying Value of each Partnership property in
accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(h)(2). In determining such Unrealized Gain or Unrealized Loss,
the aggregate fair market value of all Partnership property (including cash or
cash equivalents) immediately prior to the issuance of additional Partnership
Interests (or, in the case of a Revaluation Event resulting from the exercise of
a Noncompensatory Option, immediately after the issuance of the Partnership
Interest acquired pursuant to the exercise of such Noncompensatory Option if
required pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(1)) shall
be determined by the General Partner using such method of valuation as it may
adopt. In making its determination of the fair market values of individual
properties, the General Partner may first determine an aggregate value for the
assets of the Partnership that takes into account the current trading price of
the Common Units, the fair market value of all other Partnership Interests at
such time, and the amount of Partnership Liabilities. The General Partner may
allocate such aggregate value among the individual properties of the Partnership
(in such manner as it determines appropriate). Absent a contrary determination
by the General Partner, the aggregate fair market value of all Partnership
assets (including, without limitation, cash or cash equivalents) immediately
prior to a Revaluation Event shall be the value that would result in the Capital
Account for each Common Unit that is Outstanding prior to such Revaluation Event
being equal to the Event Issue Value.

(i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any distribution to a Partner of any Partnership property
(other than a distribution of cash that is not in redemption or retirement of a
Partnership Interest), the Capital Accounts of all Partners and the Carrying
Value of all Partnership property shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, and any such Unrealized Gain or Unrealized Loss shall be treated, for
purposes of maintaining Capital Accounts, as if it had been recognized on an
actual sale of each such property for an amount equal to its fair market value
immediately prior to such issuance and had been allocated among the Partners at
such time pursuant to Section 6.01 in the same manner as any item of gain or
loss actually recognized following an event giving rise to the dissolution of
the Partnership would have been allocated. In determining such Unrealized Gain
or Unrealized

 

32



--------------------------------------------------------------------------------

Loss the aggregate fair market value of all Partnership property (including cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of a distribution that is not made pursuant to Section 12.04 or in the case of a
deemed distribution, be determined in the same manner as that provided in
Section 5.05(d)(i) or (B) in the case of a liquidating distribution pursuant to
Section 12.04, be determined by the Liquidator using such method of valuation as
it may adopt.

Section 5.06 Issuances of Additional Partnership Interests and Derivative
Partnership Interests.

(a) The Partnership may issue additional Partnership Interests and Derivative
Partnership Interests for any Partnership purpose at any time and from time to
time to such Persons for such consideration and on such terms and conditions as
the General Partner shall determine, all without the approval of any Limited
Partners.

(b) Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.06(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may, or shall be required to, redeem the
Partnership Interest; (v) whether such Partnership Interest is issued with the
privilege of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each
Partnership Interest will be issued, evidenced by Certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest and (viii) the right, if any, of each such Partnership
Interest to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Interest.

(c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.06,
(ii) the admission of such additional Limited Partners in the Partnership
Register as the Record Holders of such Limited Partner Interests, (iii) the
issuance of Class B Units pursuant to Section 5.11 and the conversion of Class B
Units into Common Units pursuant to the terms of this Agreement and (iv) all
additional issuances of Partnership Interests and Derivative Partnership
Interests. The General Partner shall determine the relative rights, powers and
duties of the holders of the Units or other Partnership Interests or Derivative
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests or Derivative Partnership Interests
pursuant to the terms of this Agreement, including compliance with any statute,
rule, regulation or guideline of any federal, state or other governmental agency
or any National Securities Exchange on which the Units or other Partnership
Interests are listed or admitted to trading.

(d) No fractional Units shall be issued by the Partnership.

 

33



--------------------------------------------------------------------------------

Section 5.07 [Reserved.]

Section 5.08 Limited Preemptive Right. Except as provided in this Section 5.08
or as otherwise provided in a separate agreement by the Partnership, no Person
shall have any preemptive, preferential or other similar right with respect to
the issuance of any Partnership Interest, whether unissued, held in the treasury
or hereafter created. The General Partner shall have the right, which it may
from time to time assign in whole or in part to any of its Affiliates, to
purchase Partnership Interests from the Partnership whenever, and on the same
terms that, the Partnership issues Partnership Interests to Persons other than
the General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Interests.
The determination by the General Partner to exercise (or refrain from
exercising) its right pursuant to the immediately preceding sentence shall be a
determination made in its individual capacity.

Section 5.09 Splits and Combinations.

(a) The Partnership may make a Pro Rata distribution of Partnership Interests to
all Record Holders or may effect a subdivision or combination of Partnership
Interests so long as, after any such event, each Partner shall have the same
Percentage Interest in the Partnership as before such event, and any amounts
calculated on a per Unit basis or stated as a number of Units are
proportionately adjusted.

(b) Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.

(c) Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.

(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.06(d) and this Section 5.09(d), each fractional Unit
shall be rounded to the nearest whole Unit (or hypothetical limited partner
unit), with fractional Units equal to or greater than a 0.5 Unit being rounded
to the next higher Unit.

 

34



--------------------------------------------------------------------------------

Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-303(a), 17-607 or 17-804 of the Delaware Act.

Section 5.11 Establishment of Class B Units.

(a) Establishment. The General Partner hereby designates and creates a series of
Limited Partner Interests to be designated as “Class B Units,” initially
consisting of a total of 3,000,000 Class B Units, having the terms and
conditions set forth herein.

(b) Splits and Combinations of Class B Units. Upon a distribution, subdivision
or combination of Common Units pursuant to Section 5.09, the Partnership shall
simultaneously cause a distribution, subdivision or combination, as applicable,
of Class B Units in the same proportion and to the same extent as such
distribution, subdivision or combination of Common Units.

(c) Conversion of Class B Units to Common Units.

(i) On the Class B Conversion Date, each Class B Unit shall automatically
convert into a Common Unit on a one-for-one basis. Notwithstanding any other
provision of this Agreement, all Class B Units shall automatically convert into
Common Units on a one-for-one basis (A) immediately before the consummation of a
Change of Control, (B) immediately before the consummation of a merger,
consolidation or conversion of the Partnership pursuant to Article XIV (except
for a Class B Cancellation Event), and (C) immediately upon the dissolution of
the Partnership pursuant to Article XII but before any liquidating distributions
are made pursuant to Section 12.04(c).

(ii) Upon conversion, the rights of a holder of Converted Class B Units as
holder of Class B Units shall cease with respect to such Converted Class B
Units, including any rights under this Agreement with respect to holders of
Class B Units, and such Person shall continue to be a Limited Partner and have
the rights of a holder of Common Units under this Agreement. All Class B Units
shall, upon conversion pursuant to this Section 5.11(c), be deemed to be
transferred to, and cancelled by, the Partnership in exchange for the Common
Units into which the Class B Units converted.

(iii) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Class B Units. However, the holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Common Units in a name other than the holder’s name. The Transfer
Agent may refuse to deliver a Certificate representing Common Units being issued
in a name other than the holder’s name until the Transfer Agent receives a sum
sufficient to pay any tax or duties which will be due because the Common Units
are to be issued in a name other than the holder’s name. Nothing herein shall
preclude any tax withholding required by law or regulation.

 

35



--------------------------------------------------------------------------------

(iv)

 

  (A)

All Common Units delivered upon conversion of the Class B Units shall be newly
issued, shall be duly authorized and validly issued, and shall be free from
preemptive rights (except as otherwise provided in Section 5.08) and free of any
lien or adverse claim.

 

  (B)

The Partnership shall comply with all applicable securities laws regulating the
offer and delivery of any Common Units upon conversion of Class B Units and, if
the Common Units are then listed or admitted to trading on any National
Securities Exchange, shall list or cause to be admitted to trading, as
applicable, and keep listed or admitted to trading, as applicable, the Common
Units issuable upon conversion of the Class B Units to the extent permitted or
required by the rules of such National Securities Exchange.

(d) Voting. Notwithstanding anything to the contrary contained in this Agreement
and except as set forth in Article XIII, the Class B Units shall not have any
voting rights and shall not be entitled to vote on or approve any matters.

(e) Other Rights of Class B Units. The holder of a Class B Unit shall have all
of the rights and obligations of a Unitholder holding a Common Unit hereunder,
except (i) with respect to the right to vote on or approve matters, (ii) the
right to participate in the allocation of income, gain, loss and deduction to
Common Units pursuant to Article VI and (iii) for the right to participate in
distributions made with respect Common Units pursuant to Article VI; provided,
however, that immediately upon the conversion of a Class B Unit into a Common
Unit pursuant to Section 5.11(c), the Unitholder holding such Common Unit issued
upon conversion of such Class B Unit shall possess all of the rights and
obligations of a Unitholder holding a Common Unit hereunder with respect to such
Common Unit issued upon conversion of such Class B Unit, including the right to
participate in distributions made with respect to Common Units pursuant to
Article VI. For the avoidance of doubt, the holder of a Class B Unit that is
entitled to convert but has not yet converted pursuant to Section 5.11(c) shall
not have the right to participate in distributions made with respect to Common
Units pursuant to Article VI until such Class B Unit is converted into a Common
Unit pursuant to Section 5.11(c).

(f) Cancellation of Class B Units. Immediately before the consummation of a
Class B Cancellation Event, (i) all Class B Units shall automatically be
canceled and eliminated, cease to exist and no longer be Outstanding and
(ii) each holder of such canceled Class B Units shall automatically cease to
have any rights with respect thereto.

 

36



--------------------------------------------------------------------------------

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

Section 6.01 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.05(b)) for each taxable period shall be
allocated among the Partners as provided herein below.

(a) Net Income. After giving effect to the special allocations set forth in
Section 6.01(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:

(i) First, to the General Partner until the aggregate of the Net Income
allocated to the General Partner pursuant to this Section 6.01(a)(i) for the
current and all previous taxable periods is equal to the aggregate of the Net
Loss allocated to the General Partner pursuant to Section 6.01(b)(iii) for all
previous taxable periods;

(ii) Second, to the holders of Class B Units, Pro Rata, until the aggregate of
the Net Income allocated to the holder of such Class B Unit pursuant to this
Section 6.1(a)(ii) for the current and all previous taxable periods is equal to
the aggregate of the Net Loss allocated to the holder of such Class B Unit
pursuant to Section 6.1(b)(ii) for all previous taxable periods; and

(iii) The balance, if any, to all Unitholders, Pro Rata.

(b) Net Loss. After giving effect to the special allocations set forth in
Section 6.01(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:

(i) First, to the Unitholders, Pro Rata; provided, however, that Net Losses
shall not be allocated pursuant to this Section 6.01(b)(i) to the extent that
such allocation would cause any Unitholder to have a deficit balance in its
Adjusted Capital Account at the end of such taxable period (or increase any
existing deficit balance in its Adjusted Capital Account); and

(ii) The balance, if any, 100% to the General Partner.

(c) [Reserved.]

 

37



--------------------------------------------------------------------------------

(d) Special Allocations. Notwithstanding any other provision of this
Section 6.01, the following special allocations shall be made for such taxable
period in the following order:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.01, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.01(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.01(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.01(d)(vi) and Section 6.01(d)(vii)). This
Section 6.01(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.01 (other than Section 6.01(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provision. For purposes of this
Section 6.01(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.01(d) and other than an allocation pursuant to Section 6.01(d)(i),
Section 6.01(d)(vi) and Section 6.01(d)(vii) with respect to such taxable
period. This Section 6.01(d)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Priority Allocations. If the amount of cash or the Net Agreed Value of any
property distributed (except (i) distributions of the Cash Consideration, or
(ii) cash or property distributed pursuant to Section 12.04 or with respect to
Class B Units) with respect to a Unit for a taxable period exceeds the amount of
cash or the Net Agreed Value of property distributed with respect to another
Unit within the same taxable period (the amount of the excess, an “Excess
Distribution” and the Unit with respect to which the greater distribution is
paid, an “Excess Distribution Unit”), then there shall be allocated gross income
and gain to each Unitholder receiving an Excess Distribution with respect to the
Excess Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.01(d)(iii)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution.

(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by

 

38



--------------------------------------------------------------------------------

such adjustments, allocations or distributions as quickly as possible; provided,
however, that an allocation pursuant to this Section 6.01(d)(iv) shall be made
only if and to the extent that such Partner would have a deficit balance in its
Adjusted Capital Account as adjusted after all other allocations provided for in
this Section 6.01 have been tentatively made as if this Section 6.01(d)(iv) were
not in this Agreement.

(v) Gross Income Allocation. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, however, that an
allocation pursuant to this Section 6.01(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.01 have been
tentatively made as if Section 6.01(d)(iv) and this Section 6.01(d)(v) were not
in this Agreement.

(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners Pro Rata. If the General Partner determines that
the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that satisfies such requirements.

(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated as
determined by the General Partner in accordance with any permissible method
under Treasury Regulation Section 1.752-3(a)(3).

(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code (including pursuant to Treasury Regulation Section 1.734-2(b)(1)) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

 

39



--------------------------------------------------------------------------------

(x) Economic Uniformity; Changes in Law.

 

  (A)

At the election of the General Partner, all or a portion of the remaining items
of Partnership gross income, gain, deduction or loss for any taxable period,
after taking into account allocations pursuant to Section 6.01(d)(iii), shall be
allocated 100% to the holder or holders of Class B Units or the Common Units
resulting from the conversion of Class B Units pursuant to Section 5.11(c)
(“Converted Class B Units”) in the proportion of the number of the Class B Units
or the Converted Class B Units held by such holder or holders to the total
number of Class B Units or Converted Class B Units then Outstanding, until each
such holder has been allocated an amount of income, gain, loss or deduction that
causes the Capital Account maintained with respect to such Class B Units or
Converted Class B Units to be an amount equal to the product of (1) the number
of Class B Units or Converted Class B Units held by such holder and (2) the Per
Unit Capital Amount for a Common Unit (other than a Common Unit issued upon the
conversion of a Class B Unit). The purpose of this allocation is to establish
uniformity between the Capital Accounts underlying Class B Units or the
Converted Class B Units and the Capital Accounts underlying most or all of the
Common Units held by Persons other than the General Partner and its Affiliates.

 

  (B)

At the election of the General Partner, with respect to any taxable period
during which a Sponsor Common Unit is transferred to any Partner who is not an
Affiliate of the transferor, all or a portion of the remaining items of gross
income or gain for such taxable period shall be allocated 100% to the transferor
Partner of such transferred Sponsor Common Unit until such transferor Partner
has been allocated an amount of gross income or gain that increases the Capital
Account maintained with respect to such transferred Sponsor Common Unit to an
amount equal to the Per Unit Capital Account for an Initial Common Unit.

 

40



--------------------------------------------------------------------------------

  (C)

For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (1) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (2) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (3) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of the Limited Partner Interests (or any class
or classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.01(d)(x)(C) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.

(xi) Curative Allocation.

 

  (A)

Notwithstanding any other provision of this Section 6.01, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.01.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. In
exercising its discretion under this Section 6.01(d)(xi)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.01(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.01(d)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) of the
second sentence of this Section 6.01(d)(xi)(A) to the extent the General Partner
determines that such allocations are likely to be offset by subsequent Required
Allocations.

 

41



--------------------------------------------------------------------------------

  (B)

The General Partner shall, with respect to each taxable period, (1) apply the
provisions of Section 6.01(d)(xi)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.01(d)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.

Section 6.02 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, for U.S. federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.01.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner; provided, however, that the General Partner shall apply the
principles of Treasury Regulation Section 1.704-3(d) in all events.

(c) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.

 

42



--------------------------------------------------------------------------------

(d) In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 6.02, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

(e) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

(f) Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined for each taxable period and prorated on
a monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income or loss realized and
recognized other than in the ordinary course of business, as determined by the
General Partner, shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of the month in which such gain or
loss is recognized for federal income tax purposes. The General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder or for the proper administration of the Partnership.

(g) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which such nominee, agent or representative has furnished the identity of
such owner to the Partnership in accordance with Section 6031(c) of the Code or
any other method determined by the General Partner.

(h) If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective
allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).

Section 6.03 Requirement and Characterization of Distributions; Distributions to
Record Holders.

(a) Within 45 days following the end of each Quarter, an amount equal to 100% of
Available Cash with respect to such Quarter shall be distributed in accordance
with this Article VI by the Partnership to the Partners Pro Rata, as of the
Record Date selected by the General Partner. Distributions and redemption
payments, if any, by the Partnership shall be subject to the Delaware Act
notwithstanding any other provision of this Agreement. For avoidance of doubt,
the Class B Units and the General Partner Interest shall not be entitled to
distributions made pursuant to this Section 6.03(a).

 

43



--------------------------------------------------------------------------------

(b) Notwithstanding Section 6.03(a) (but subject to the last sentence of
Section 6.03(a)), in the event of the dissolution and liquidation of the
Partnership, all cash received during or after the Quarter in which the
Liquidation Date occurs shall be applied and distributed solely in accordance
with, and subject to the terms and conditions of, Section 12.04.

(c) The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners, as determined appropriate under
the circumstances by the General Partner.

(d) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

Section 6.04 Special Provisions Relating to the Class B Units.

(a) The holder or holders of Converted Class B Units resulting from the
conversion pursuant to Section 5.11(c) of any Class B Units issued pursuant to
Section 5.11 shall not be issued a Common Unit Certificate pursuant to
Section 4.01, and shall not be permitted to transfer such Common Units until
such time as the General Partner determines, based on advice of counsel, that
each such Common Unit should have, as a substantive matter, like intrinsic
economic and federal income tax characteristics, in all material respects, to
the intrinsic economic and federal income tax characteristics of an Initial
Common Unit. In connection with the condition imposed by this Section 6.04(a),
the General Partner may take whatever steps are required to provide economic
uniformity to such Common Units, including the application of
Section 6.01(d)(x)(A); provided, however, that no such steps may be taken that
would have a material adverse effect on the Unitholders holding Common Units
(for this purpose the allocations of items of income, gain, loss or deduction
with respect to Class B Units or with respect to Common Units will be deemed not
to have a material adverse effect on the Common Units).

(b) A Unitholder shall not be permitted to transfer a Class B Unit or a
Converted Class B Unit (other than a transfer to an Affiliate) if the remaining
balance in the transferring Unitholder’s Capital Account after giving effect to
the allocation under Section 5.05(c) would be negative.

 

44



--------------------------------------------------------------------------------

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.01 Management.

(a) The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner, in its
capacity as such, shall have any management power over the business and affairs
of the Partnership. In addition to the powers now or hereafter granted to a
general partner of a limited partnership under applicable law or that are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to Section 7.03, shall have full power and authority to
do all things and on such terms as it determines to be necessary or appropriate
to conduct the business of the Partnership, to exercise all powers set forth in
Section 2.05 and to effectuate the purposes set forth in Section 2.04, including
the following:

(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests, and the
incurring of any other obligations;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by Section 7.03 and Article XIV);

(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to
Section 7.06(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;

(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);

(vi) the distribution of cash held by the Partnership;

(vii) the selection and dismissal of officers, employees, agents, internal and
outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;

(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;

 

45



--------------------------------------------------------------------------------

(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.04;

(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;

(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;

(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.08);

(xiii) the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Partnership Interests;

(xiv) the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and

(xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.

(b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each
Record Holder and each other Person who may acquire an interest in a Partnership
Interest or that is otherwise bound by this Agreement hereby (i) approves,
ratifies and confirms the execution, delivery and performance by the parties
thereto of this Agreement and the Group Member Agreement of each other Group
Member, the Omnibus Agreement, the Contribution Agreement, the Operational
Services Agreement and the other agreements described in or filed as exhibits to
the IPO Registration Statement that are related to the transactions contemplated
by the IPO Registration Statement (collectively, the “Transaction Documents”)
(in each case other than this Agreement, without giving effect to any
amendments, supplements or restatements thereof entered into after the date such
Person becomes bound by the provisions of this Agreement); (ii) agrees that the
General Partner (on its own or on behalf of the Partnership) was authorized to
execute, deliver and perform the agreements referred to in clause (i) of this
sentence and the other agreements, acts, transactions and matters described in
or contemplated by the IPO Registration Statement on behalf of the Partnership
without any further act, approval or vote of the Partners or the other Persons
who may acquire an interest in Partnership Interests or are otherwise bound by
this Agreement;

 

46



--------------------------------------------------------------------------------

and (iii) agrees that the execution, delivery or performance by the General
Partner, any Group Member or any Affiliate of any of them of this Agreement or
any agreement authorized or permitted under this Agreement (including the
exercise by the General Partner or any Affiliate of the General Partner of the
rights accorded pursuant to Article XV) did not constitute a breach by the
General Partner of any duty that the General Partner may owe the Partnership or
the Limited Partners or any other Persons under this Agreement (or any other
agreements) or of any duty existing at law, in equity or otherwise.

Section 7.02 Certificate of Limited Partnership. The General Partner has caused
the Certificate of Limited Partnership to be filed with the Secretary of State
of the State of Delaware as required by the Delaware Act. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents that the General Partner determines to be necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.03(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.

Section 7.03 Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group.

Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the assets of
the Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation or other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance.

Section 7.04 Reimbursement of and Other Payments to the General Partner.

(a) Except as provided in this Section 7.04, and elsewhere in this Agreement or
in the Omnibus Agreement or the Operational Services Agreement, the General
Partner shall not be compensated for its services as a general partner or member
of any Group Member.

 

47



--------------------------------------------------------------------------------

(b) Except as may be otherwise provided in the Omnibus Agreement or the
Operational Services Agreement, the General Partner shall be reimbursed on a
monthly basis, or such other basis as the General Partner may determine, for
(i) all direct and indirect expenses it incurs or payments it makes on behalf of
the Partnership Group (including salary, bonus, incentive compensation and other
amounts paid to any Person, including Affiliates of the General Partner, to
perform services for the Partnership Group or for the General Partner in the
discharge of its duties to the Partnership Group) and (ii) all other expenses
allocable to the Partnership Group or otherwise incurred by the General Partner
or its Affiliates in connection with managing and operating the Partnership
Group’s business and affairs (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the Partnership Group. Reimbursements pursuant to this
Section 7.04 shall be in addition to any reimbursement to the General Partner as
a result of indemnification pursuant to Section 7.07. Any allocation of expenses
to the Partnership by the General Partner in a manner consistent with its or its
Affiliates’ past business practices shall be deemed to have been made in good
faith.

(c) The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership employee benefit plans, employee programs and employee practices
(including plans, programs and practices involving the issuance of Partnership
Interests or Derivative Partnership Interests), or cause the Partnership to
issue Partnership Interests or Derivative Partnership Interests in connection
with, or pursuant to, any employee benefit plan, employee program or employee
practice maintained or sponsored by the General Partner or any of its
Affiliates, in each case for the benefit of officers, employees, consultants and
directors of the General Partner or any of its Affiliates, in respect of
services performed, directly or indirectly, for the benefit of the Partnership
Group. The Partnership agrees to issue and sell to the General Partner or any of
its Affiliates any Partnership Interests or Derivative Partnership Interests
that the General Partner or such Affiliates are obligated to provide to any
officers, employees, consultants and directors pursuant to any such employee
benefit plans, employee programs or employee practices. Expenses incurred by the
General Partner in connection with any such plans, programs and practices
(including the net cost to the General Partner or such Affiliates of Partnership
Interests or Derivative Partnership Interests purchased by the General Partner
or such Affiliates from the Partnership to fulfill options or awards under such
plans, programs and practices) shall be reimbursed in accordance with
Section 7.04(b). Any and all obligations of the General Partner under any
employee benefit plans, employee programs or employee practices adopted by the
General Partner as permitted by this Section 7.04(c) shall constitute
obligations of the General Partner hereunder and shall be assumed by any
successor General Partner approved pursuant to Section 11.01 or Section 11.02 or
the transferee of or successor to all of the General Partner’s General Partner
Interest pursuant to Section 4.06.

(d) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

(e) The General Partner and its Affiliates may enter into an agreement to
provide services to any Group Member for a fee or otherwise than for cost.

 

48



--------------------------------------------------------------------------------

Section 7.05 Outside Activities.

(a) The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the IPO Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member, (C) the guarantee of, and mortgage, pledge or encumbrance of
any or all of its assets in connection with, any indebtedness of any Group
Member or (D) the performance of its obligations under the Omnibus Agreement.

(b) Each Unrestricted Person (other than the General Partner) shall have the
right to engage in businesses of every type and description and other activities
for profit and to engage in and possess an interest in other business ventures
of any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise to any Group Member or any Partner; provided, that such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person. None of any Group Member, any Limited
Partner or any other Person shall have any rights by virtue of this Agreement,
any Group Member Agreement or the partnership relationship established hereby in
any business ventures of any Unrestricted Person.

(c) Subject to the terms of Section 7.05(a) and Section 7.05(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.05 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty or any other obligation of any type whatsoever of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or in equity, the doctrine
of corporate opportunity, or any analogous doctrine, shall not apply to any
Unrestricted Person (including the General Partner). No Unrestricted Person
(including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership shall have any duty to communicate or offer such opportunity
to the Partnership, and such Unrestricted Person (including the General Partner)
shall not be liable to the Partnership, to any Limited Partner or any other
Person bound by this Agreement for breach of any duty by reason of the fact that
such Unrestricted Person (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to the Partnership; provided, that such Unrestricted
Person does not engage in such business or activity using confidential or
proprietary information provided by or on behalf of the Partnership to such
Unrestricted Person.

 

49



--------------------------------------------------------------------------------

(d) The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units and/or other Partnership
Interests acquired by them. The term “Affiliates” when used in this
Section 7.05(d) with respect to the General Partner shall not include any Group
Member.

Section 7.06 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.

(a) The General Partner or any of its Affiliates may lend to any Group Member,
and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by such Group Member for such periods of
time and in such amounts as the General Partner may determine; provided,
however, that in any such case the lending party may not charge the borrowing
party interest at a rate greater than the rate that would be charged the
borrowing party or impose terms less favorable to the borrowing party than would
be charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.06(a) and
Section 7.06(b), the term “Group Member” shall include any Affiliate of a Group
Member that is controlled by the Group Member.

(b) The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member), except for short-term
cash management purposes.

Section 7.07 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Partnership;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Agreement, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.07 shall be available to

 

50



--------------------------------------------------------------------------------

any Affiliate of the General Partner (other than a Group Member), or to any
other Indemnitee, with respect to any such Affiliate’s obligations pursuant to
the Transaction Documents. Any indemnification pursuant to this Section 7.07
shall be made only out of the assets of the Partnership, it being agreed that
the General Partner shall not be personally liable for such indemnification and
shall have no obligation to contribute or loan any monies or property to the
Partnership to enable it to effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.07(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.07, the Indemnitee is not entitled to
be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.07.

(c) The indemnification provided by this Section 7.07 shall be in addition to
any other rights to which an Indemnitee may be entitled under this Agreement or
any other agreement, pursuant to any vote of the holders of Outstanding Limited
Partner Interests, as a matter of law, in equity or otherwise, both as to
actions in the Indemnitee’s capacity as an Indemnitee and as to actions in any
other capacity, and shall continue as to an Indemnitee who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns, executors and administrators of the Indemnitee.

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Partnership’s activities or such
Person’s activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

(e) For purposes of this Section 7.07, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.07(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

51



--------------------------------------------------------------------------------

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.07 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 7.07 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 7.07 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.07 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

Section 7.08 Liability of Indemnitees.

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners or any other Persons who are bound by this Agreement for losses
sustained or liabilities incurred as a result of any act or omission of an
Indemnitee unless there has been a final and non-appealable judgment entered by
a court of competent jurisdiction determining that, in respect of the matter in
question, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful.

(b) The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership, to the
Partners or to any such other Persons who are bound by this Agreement, the
General Partner and any other Indemnitee acting in connection with the
Partnership’s business or affairs shall not be liable to the Partnership or to
such Partners or to any such other Persons who are bound by this Agreement for
its good faith reliance on the provisions of this Agreement.

(d) Any amendment, modification or repeal of this Section 7.08 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.08 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

52



--------------------------------------------------------------------------------

Section 7.09 Standards of Conduct; Resolution of Conflicts of Interest and
Replacement of Duties.

(a) Whenever the General Partner makes a determination or takes or declines to
take any action, or any Affiliate of the General Partner causes the General
Partner to do so, in its capacity as the general partner of the Partnership as
opposed to in its individual capacity, whether under this Agreement, any Group
Member Agreement or any other agreement contemplated hereby or otherwise, then,
unless a lesser standard is provided for in this Agreement, or the
determination, action or omission has been approved as provided in
Section 7.9(b)(i) or Section 7.9(b)(ii), the General Partner, or such Affiliate
causing it to do so, shall make such determination or take or decline to take
such action in good faith. Whenever the Board of Directors, any committee of the
Board of Directors (including the Conflicts Committee) or any Affiliate of the
General Partner makes a determination or takes or declines to take any action,
whether under this Agreement, any Group Member Agreement or any other agreement
contemplated hereby or otherwise, then, unless a lesser standard is provided for
in this Agreement or the determination, action or omission has been approved as
provided in Section 7.9(b)(i) or Section 7.9(b)(ii), the Board of Directors, any
committee of the Board of Directors (including the Conflicts Committee) or any
Affiliate of the General Partner shall make such determination or take or
decline to take such action in good faith. The foregoing and other lesser
standards governing any determination, action or omission provided for in this
Agreement are the sole and exclusive standards governing any such
determinations, actions and omissions of the General Partner, the Board of
Directors, any committee of the Board of Directors (including the Conflicts
Committee) and any Affiliate of the General Partner, and no such Person shall be
subject to any fiduciary duty or other duty or obligation, or any other,
different or higher standard (all of which duties, obligations and standards are
hereby eliminated, waived and disclaimed), under this Agreement, any Group
Member Agreement or any other agreement contemplated hereby or otherwise, or
under the Delaware Act or any other law, rule or regulation or at equity. Any
such determination, action or omission by the General Partner, the Board of
Directors of the General Partner or any committee thereof (including the
Conflicts Committee) or any Affiliate of the General Partner will for all
purposes be presumed to have been in good faith. In any proceeding brought by or
on behalf of the Partnership, any Limited Partner or any other Person who
acquires an interest in a Partnership Interest or any other Person who is bound
by this Agreement challenging such determination, action or omission, the Person
bringing or prosecuting such proceeding shall have the burden of proving that
such determination, action or omission was not in good faith. In order for a
determination or the taking or declining to take an action to be in “good faith”
for purposes of this Agreement, the Person or Persons making such determination
or taking or declining to take such action must subjectively believe that the
determination or other action is in the best interests of the Partnership.

(b) Unless a lesser standard is otherwise provided in this Agreement or any
Group Member Agreement, whenever a potential conflict of interest exists or
arises between the General Partner or any of its Affiliates, on the one hand,
and the Partnership, any Group Member or any Partner, on the other hand, any
resolution or course of action by the General Partner or its Affiliates in
respect of such conflict of interest shall be permitted and deemed approved by
all Partners, and shall not constitute a breach of this Agreement, any Group
Member Agreement, any agreement contemplated herein or therein or of any duty
stated or implied by law or equity, if the

 

53



--------------------------------------------------------------------------------

resolution or course of action in respect of such conflict of interest is
(i) approved by Special Approval or (ii) approved by the vote of a Unit Majority
(excluding Common Units owned by the General Partner and its Affiliates). The
General Partner shall be authorized but not required in connection with its
resolution of such conflict of interest to seek Special Approval or Unitholder
approval of such resolution, and the General Partner may also adopt a resolution
or course of action that has not received Special Approval or Unitholder
approval. If the General Partner does not submit the resolution or course of
action in respect of such conflict of interest as provided in either clause (i)
or clause (ii) of the first sentence of this Section 7.09(b), then any such
resolution or course of action shall be governed by Section 7.09(a). Whenever
the General Partner makes a determination to refer any potential conflict of
interest to the Conflicts Committee for Special Approval, to seek Unitholder
approval or to adopt a resolution or course of action that has not received
Special Approval or Unitholder approval, then the General Partner shall be
entitled, to the fullest extent permitted by law, to make such determination
free of any duty or obligation whatsoever to the Partnership or any Limited
Partner, and the General Partner shall not, to the fullest extent permitted by
law, be required to act in good faith or pursuant to any other standard or duty
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or otherwise or under the Delaware Act or any other law,
rule or regulation or at equity, and the General Partner in making such
determination shall be permitted to do so in its sole and absolute discretion.
If Special Approval is sought, then it shall be presumed that, in making its
decision, the Conflicts Committee acted in good faith, or if the Board of
Directors determines that a director satisfies the eligibility requirements to
be a member of the Conflicts Committee, then it shall be presumed that, in
making its determination, the Board of Directors acted in good faith. In any
proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership or by or on behalf of
any Person who acquires an interest in a Partnership Interest challenging any
action or decision by the Conflicts Committee with respect to any matter
referred to the Conflicts Committee for Special Approval, or challenging any
determination by the Board of Directors that a director satisfies the
eligibility requirements to be a member of the Conflicts Committee, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming the
presumption that the Conflicts Committee or the Board of Directors, as
applicable, acted in good faith. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or equity, the conflicts of
interest described in the IPO Registration Statement are hereby approved by all
Partners and shall not constitute a breach of this Agreement or any such duty.

(c) Whenever the General Partner makes a determination or takes or declines to
take any action, or any Affiliate of the General Partner causes the General
Partner to do so, in its individual capacity as opposed to in its capacity as
the general partner of the Partnership, whether under this Agreement, any Group
Member Agreement or any other agreement contemplated hereby or otherwise, then
(i) the General Partner, or such Affiliate causing it to do so, is entitled, to
the fullest extent permitted by law, to make such determination or to take or
decline to take such action free of any duty (including any fiduciary duty) or
obligation whatsoever to the Partnership, any Limited Partner, any other Person
who acquires an interest in a Partnership Interest or any other Person who is
bound by this Agreement, (ii) the General Partner, or such

 

54



--------------------------------------------------------------------------------

Affiliate causing it to do so, shall not, to the fullest extent permitted by
law, be required to act in good faith or pursuant to any other standard imposed
by this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or otherwise or under the Delaware Act or any other law, rule or
regulation or at equity and (iii) the Person or Persons making such
determination or taking or declining to take such action shall be permitted to
do so in their sole and absolute discretion. By way of illustration and not of
limitation, whenever the phrases “at its option,” “its sole and absolute
discretion” or some variation of those phrases, are used in this Agreement, they
indicate that the General Partner is acting in its individual capacity. For the
avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity.

(d) The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a general or limited
partnership.

(e) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of, or approve the sale or disposition of, any
asset of the Partnership Group other than in the ordinary course of business or
(ii) permit any Group Member to use any facilities or assets of the General
Partner and its Affiliates, except as may be provided in contracts entered into
from time to time specifically dealing with such use. Any determination by
either the General Partner or any of its Affiliates to enter into such contracts
shall, in each case, be at its option.

(f) The Limited Partners, any other Person who acquires an interest in a
Partnership Interest and any other Person bound by this Agreement hereby
authorize the General Partner, on behalf of the Partnership as a general partner
or member of a Group Member, to approve actions by the general partner or member
of such Group Member similar to those actions permitted to be taken by the
General Partner pursuant to this Section 7.09.

(g) For the avoidance of doubt, whenever the Board of Directors, any member of
the Board of Directors, any committee of the Board of Directors (including the
Conflicts Committee) and any member of any such committee, the officers of the
General Partner or any Affiliates of the General Partner (including any Person
making a determination or acting for or on behalf of such Affiliate of the
General Partner) make a determination on behalf of or recommendation to the
General Partner, or cause the General Partner to take or omit to take any
action, whether in the General Partner’s capacity as the General Partner or in
its individual capacity, the standards of care applicable to the General Partner
shall apply to such Persons, and such Persons shall be entitled to all benefits
and rights (but not the obligations) of the General Partner hereunder, including
eliminations, waivers and modifications of duties (including any fiduciary
duties) to the Partnership, any of its Partners or any other Person who acquires
an interest in a Partnership Interest or any other Person bound by this
Agreement, and the protections and presumptions set forth in this Agreement.

 

55



--------------------------------------------------------------------------------

Section 7.10 Other Matters Concerning the General Partner and Other Indemnitees.

(a) The General Partner and any other Indemnitee may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.

(b) The General Partner and any other Indemnitee may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisors selected by it, and any act taken or omitted to be
taken in reliance upon the advice or opinion (including an Opinion of Counsel)
of such Persons as to matters that the General Partner or such Indemnitee,
respectively, reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been taken or omitted
to be taken in good faith and in accordance with such advice or opinion.

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.

Section 7.11 Purchase or Sale of Partnership Interests. The General Partner may
cause the Partnership to purchase or otherwise acquire Partnership Interests or
Derivative Partnership Interests. As long as Partnership Interests are held by
any Group Member, such Partnership Interests shall not be considered Outstanding
for any purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Interests for its own account, subject to
the provisions of Article IV and Article X.

Section 7.12 Registration Rights of the General Partner and Its Affiliates.

(a) Demand Registration. Upon receipt of a Notice from any Holder, the
Partnership shall file with the Commission as promptly as reasonably practicable
a registration statement under the Securities Act (each, a “Registration
Statement”) providing for the resale of the Registrable Securities identified in
such Notice, which may, at the option of the Holder giving such Notice, be a
Registration Statement that provides for the resale of the Registrable
Securities from time to time pursuant to Rule 415 under the Securities Act. The
Partnership shall use commercially reasonable efforts to cause such Registration
Statement to become effective as soon as reasonably practicable after the
initial filing of the Registration Statement and to remain effective and
available for the resale of the Registrable Securities by the Selling Holders
named therein until the earlier of (i) six months following such Registration
Statement’s effective date and (ii) the date on which all Registrable Securities
covered by such Registration Statement have been sold. In the event one or more
Holders request in a Notice to dispose of a number of Registrable Securities
that such Holder or Holders reasonably anticipates will result in gross proceeds
of at least $30 million in the aggregate pursuant to a Registration Statement in
an Underwritten Offering, the Partnership shall retain underwriters that are
reasonably acceptable to such Selling Holders in order to permit such Selling
Holders to effect such disposition through an Underwritten Offering; provided,
however, that the Partnership shall have the exclusive right to select the
bookrunning managers. The Partnership and such Selling Holders shall enter into
an underwriting agreement in customary form that is reasonably acceptable to the
Partnership and take all reasonable actions as are requested by the managing
underwriters to facilitate the

 

56



--------------------------------------------------------------------------------

Underwritten Offering and sale of Registrable Securities therein. No Holder may
participate in the Underwritten Offering unless it agrees to sell its
Registrable Securities covered by the Registration Statement on the terms and
conditions of the underwriting agreement and completes and delivers all
necessary documents and information reasonably required under the terms of such
underwriting agreement. In the event that the managing underwriter of such
Underwritten Offering advises the Partnership and the Holder in writing that in
its opinion the inclusion of all or some Registrable Securities would adversely
and materially affect the timing or success of the Underwritten Offering, the
amount of Registrable Securities that each Selling Holder requested be included
in such Underwritten Offering shall be reduced on a Pro Rata basis to the
aggregate amount that the managing underwriter deems will not have such material
and adverse effect. Any Holder may withdraw from such Underwritten Offering by
notice to the Partnership and the managing underwriter; provided, such notice is
delivered prior to the launch of such Underwritten Offering.

(b) Piggyback Registration. If the Partnership shall propose to file a
Registration Statement (other than pursuant to a demand made pursuant to
Section 7.12(a)) for an offering of Partnership Interests for cash (other than
an offering relating solely to an employee benefit plan, an offering relating to
a transaction on Form S-4 or an offering on any registration statement that does
not permit secondary sales), the Partnership shall notify all Holders of such
proposal at least five Business Days before the proposed filing date. The
Partnership shall use commercially reasonable efforts to include such number of
Registrable Securities held by any Holder in such Registration Statement as each
Holder shall request in a Notice received by the Partnership within two Business
Days of such Holder’s receipt of the notice from the Partnership. If the
Registration Statement for which the Partnership gives notice under this
Section 7.12(b) is for an Underwritten Offering, then any Holder’s ability to
include its desired amount of Registrable Securities in such Registration
Statement shall be conditioned on such Holder’s inclusion of all such
Registrable Securities in the Underwritten Offering; provided, that, in the
event that the managing underwriter of such Underwritten Offering advises the
Partnership and the Holder in writing that in its opinion the inclusion of all
or some Registrable Securities would adversely and materially affect the timing
or success of the Underwritten Offering, the amount of Registrable Securities
that each Selling Holder requested be included in such Underwritten Offering
shall be reduced on a Pro Rata basis to the aggregate amount that the managing
underwriter deems will not have such material and adverse effect. In connection
with any such Underwritten Offering, the Partnership and the Selling Holders
involved shall enter into an underwriting agreement in customary form that is
reasonably acceptable to the Partnership and take all reasonable actions as are
requested by the managing underwriters to facilitate the Underwritten Offering
and sale of Registrable Securities therein. No Holder may participate in the
Underwritten Offering unless it agrees to sells its Registrable Securities
covered by the Registration Statement on the terms and conditions of the
underwriting agreement and completes and delivers all necessary documents and
information reasonably required under the terms of such underwriting agreement.
Any Holder may withdraw from such Underwritten Offering by notice to the
Partnership and the managing underwriter; provided, such notice is delivered
prior to the launch of such Underwritten Offering. The Partnership shall have
the right to terminate or withdraw any Registration Statement or Underwritten
Offering initiated by it under this Section 7.12(b) prior to the effective date
of the Registration Statement or the pricing date of the Underwritten Offering,
as applicable.

(c) Sale Procedures. In connection with its obligations under this Section 7.12,
the Partnership shall:

 

57



--------------------------------------------------------------------------------

(i) furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto and
(B) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement; provided,
however, that the Partnership will not have any obligation to provide any
document pursuant to clause (B) hereof that is available on the Commission’s
website;

(ii) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the managing underwriter, shall reasonably
request; provided, however, that the Partnership shall not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action that would subject it to general
service of process in any jurisdiction where it is not then so subject;

(iii) promptly notify each Selling Holder and each underwriter, at any time when
a prospectus is required to be delivered under the Securities Act, of (A) the
filing of a Registration Statement or any prospectus or prospectus supplement to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective and (B) any written comments from
the Commission with respect to any Registration Statement or any document
incorporated by reference therein and any written request by the Commission for
amendments or supplements to a Registration Statement or any prospectus or
prospectus supplement thereto;

(iv) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of
(A) the occurrence of any event or existence of any fact (but not a description
of such event or fact) as a result of which the prospectus or prospectus
supplement contained in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
(in the case of the prospectus contained therein, in the light of the
circumstances under which a statement is made), (B) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement, or the initiation of any proceedings for that purpose or
(C) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws

 

58



--------------------------------------------------------------------------------

of any jurisdiction. Following the provision of such notice, subject to
Section 7.12(f), the Partnership agrees to, as promptly as practicable, amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto; and

(v) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities,
including the provision of comfort letters and legal opinions as are customary
in such securities offerings.

(d) Suspension. Each Selling Holder, upon receipt of notice from the Partnership
of the happening of any event of the kind described in Section 7.12(c)(iv),
shall forthwith discontinue disposition of the Registrable Securities by means
of a prospectus or prospectus supplement until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by such
subsection, or until it is advised in writing by the Partnership that the use of
the prospectus may be resumed, and receipt of copies of any additional or
supplemental filings incorporated by reference in the prospectus.

(e) Expenses. Except as set forth in an underwriting agreement for the
applicable Underwritten Offering or as otherwise agreed between a Selling Holder
and the Partnership, all costs and expenses of a Registration Statement filed or
an Underwritten Offering that includes Registrable Securities pursuant to this
Section 7.12 (other than underwriting discounts and commissions on Registrable
Securities and fees and expenses of counsel and advisors to Selling Holders)
shall be paid by the Partnership.

(f) Delay Right. Notwithstanding anything to the contrary herein, if the General
Partner determines that the Partnership’s compliance with its obligations in
this Section 7.12 would be detrimental to the Partnership because such
registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership,
(y) require premature disclosure of material information that the Partnership
has a bona fide business purpose for preserving as confidential or (z) render
the Partnership unable to comply with requirements under applicable securities
laws, then the Partnership shall have the right to postpone compliance with such
obligations for a period of not more than six months; provided, however, that
such right may not be exercised more than twice in any 24-month period.

(g) Indemnification.

(i) In addition to and not in limitation of the Partnership’s obligation under
Section 7.07, the Partnership shall, to the fullest extent permitted by law, but
subject to the limitations expressly provided in this Agreement, indemnify and
hold harmless each Selling Holder, its officers, directors and each Person who
controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and

 

59



--------------------------------------------------------------------------------

expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnified
Person may be involved, or is threatened to be involved, as a party or
otherwise, under the Securities Act or otherwise (hereinafter referred to in
this Section 7.12(g) as a “claim” and in the plural as “claims”) based upon,
arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement,
preliminary prospectus, final prospectus or issuer free writing prospectus under
which any Registrable Securities were registered or sold by such Selling Holder
under the Securities Act, or arising out of, based upon or resulting from the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the Partnership shall not be liable to any Indemnified
Person to the extent that any such claim arises out of, is based upon or results
from an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus or issuer free writing prospectus in reliance upon and in conformity
with written information furnished to the Partnership by or on behalf of such
Indemnified Person specifically for use in the preparation thereof.

(ii) Each Selling Holder shall, to the fullest extent permitted by law,
indemnify and hold harmless the Partnership, the General Partner, the General
Partner’s officers and directors and each Person who controls the Partnership or
the General Partner (within the meaning of the Securities Act) and any agent
thereof to the same extent as the foregoing indemnity from the Partnership to
the Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Registration Statement, preliminary prospectus, final prospectus
or free writing prospectus relating to the Registrable Securities held by such
Selling Holder.

(iii) The provisions of this Section 7.12(g) shall be in addition to any other
rights to indemnification or contribution that a Person entitled to
indemnification under this Section 7.12(g) may have pursuant to law, equity,
contract or otherwise.

(h) Specific Performance. Damages in the event of breach of Section 7.12 by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each party, in addition to and without limiting any other
remedy or right it may have, will have the right to seek an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the parties hereto hereby waives, to the fullest extent permitted by law, any
and all defenses it may have on the ground of lack of jurisdiction or competence
of the court to grant such an injunction or other equitable relief. The
existence of this right will not preclude any such party from pursuing any other
rights and remedies at law or in equity that such party may have.

 

60



--------------------------------------------------------------------------------

Section 7.13 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner and any officer or representative of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer or representative
as if it were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives, to the fullest extent
permitted by law, any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the General
Partner or any such officer or representative in connection with any such
dealing. In no event shall any Person dealing with the General Partner or any
such officer or representative be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or any such officer or
representative. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or such officer or
representative shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

Section 7.14 Replacement of Fiduciary Duties. Notwithstanding any other
provision of this Agreement, to the extent that, at law or in equity, the
General Partner or any other Indemnitee would have duties (including fiduciary
duties) to the Partnership, to another Partner, to any Person who acquires an
interest in a Partnership Interest or to any other Person bound by this
Agreement, all such duties (including fiduciary duties) are hereby eliminated,
to the fullest extent permitted by law, and replaced with the duties or
standards expressly set forth herein. The elimination of duties (including
fiduciary duties) to the Partnership, each of the Partners, each other Person
who acquires an interest in a Partnership Interest and each other Person bound
by this Agreement and replacement thereof with the duties or standards expressly
set forth herein are approved by the Partnership, each of the Partners, each
other Person who acquires an interest in a Partnership Interest and each other
Person bound by this Agreement.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.01 Records and Accounting. The General Partner shall keep or cause to
be kept at the principal office of the Partnership appropriate books and records
with respect to the Partnership’s business, including all books and records
necessary to provide to the Limited Partners any information required to be
provided pursuant to Section 3.03(a). Any books and records maintained by or on
behalf of the Partnership in the regular course of its business, including the
Partnership Register, books of account and records of Partnership proceedings,
may be kept on, or be in the form of, computer disks, hard drives, punch cards,
magnetic tape, photographs, micrographics or any other information storage
device; provided, that the books and records so maintained are convertible into
clearly legible written form within a reasonable period of time. The books of
the Partnership shall be maintained, for financial reporting purposes, on an
accrual basis in accordance with U.S. GAAP. The Partnership shall not be
required to keep books maintained on a cash basis, and the General Partner shall
be permitted to calculate cash-based measures by making such adjustments to its
accrual basis books to account for non-cash items and other adjustments as the
General Partner determines to be necessary or appropriate.

 

61



--------------------------------------------------------------------------------

Section 8.02 Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.

Section 8.03 Reports.

(a) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 90 days
after the close of each fiscal year of the Partnership (or such shorter period
as required by the Commission), the General Partner shall cause to be mailed or
made available, by any reasonable means (including by posting on or making
accessible through the Partnership’s or the Commission’s website), to each
Record Holder of a Unit as of a date selected by the General Partner, an annual
report containing financial statements of the Partnership for such fiscal year
of the Partnership, presented in accordance with U.S. GAAP, including a balance
sheet and statements of operations, Partnership equity and cash flows, such
statements to be audited by a firm of independent public accountants selected by
the General Partner, and such other information as may be required by applicable
law, regulation or rule of the Commission or any National Securities Exchange on
which the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.

(b) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 45 days
after the close of each Quarter (or such shorter period as required by the
Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
by posting on or making accessible through the Partnership’s or the Commission’s
website), to each Record Holder of a Unit, as of a date selected by the General
Partner, a report containing unaudited financial statements of the Partnership
and such other information as may be required by applicable law, regulation or
rule of the Commission or any National Securities Exchange on which the Units
are listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.

ARTICLE IX

TAX MATTERS

Section 9.01 Tax Returns and Information. The Partnership shall timely file all
returns of the Partnership that are required for federal, state and local income
tax purposes on the basis of the accrual method and the taxable period or year
that it is required by law to adopt, from time to time, as determined by the
General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal, state and local income tax reporting purposes with respect to a
taxable period shall be furnished to them within 90 days of the close of the
calendar year in which the Partnership’s taxable period ends. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.

 

62



--------------------------------------------------------------------------------

Section 9.02 Tax Elections.

(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.02(f) without regard to the actual price paid by
such transferee.

(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Section 9.03 Tax Controversies.

(a) Subject to the provisions hereof, the General Partner shall designate the
Organizational Limited Partner or such other Partner as the General Partner
shall determine as the “tax matters partner” (as defined in Section 6231(a)(7)
of the Code as in effect prior to the enactment of the Bipartisan Budget Act of
2015) (the “Tax Matters Partner”), and such Person is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. Each Partner
agrees to cooperate with the Tax Matters Partner and to do or refrain from doing
any or all things reasonably required by the Tax Matters Partner to conduct such
proceedings.

(b) With respect to tax returns filed for taxable years beginning on or after
December 31, 2017, the General Partner (or its designee) will be designated as
the “partnership representative” in accordance with the rules prescribed
pursuant to Section 6223 of the Code (the “Partnership Representative”) and
shall have the sole authority to act on behalf of the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. Each Partner agrees to cooperate with the General Partner
and to do or refrain from doing any or all things reasonably required by the
General Partner to conduct such proceedings. The General Partner (or its
designee) shall exercise, in its sole discretion, any and all authority of the
Partnership Representative under the Code, including, without limitation,
(i) binding the Partnership and its Partners with respect to tax matters and
(ii) determining whether to make any available election under Section 6226 of
the Code. The General Partner shall amend the provisions of this Agreement as
appropriate to reflect the proposal or promulgation of Treasury Regulations
implementing the partnership audit, assessment and collection rules adopted by
the Bipartisan Budget Act of 2015, including any amendments to those rules.

 

63



--------------------------------------------------------------------------------

Section 9.04 Withholding. Notwithstanding any other provision of this Agreement,
the General Partner is authorized to take any action that may be required to
cause the Partnership and other Group Members to comply with any withholding
requirements established under the Code or any other federal, state or local law
including pursuant to Sections 1441, 1442, 1445 and 1446 of the Code, or
established under any foreign law. To the extent that the Partnership is
required or elects to withhold and pay over to any taxing authority any amount
resulting from the allocation or distribution of income to any Partner
(including by reason of Section 1446 of the Code), the General Partner may treat
the amount withheld as a distribution of cash pursuant to Section 6.03 or
Section 12.04(c) in the amount of such withholding from such Partner.

ARTICLE X

ADMISSION OF PARTNERS

Section 10.01 Admission of Limited Partners.

(a) Each of the existing Limited Partners shall continue as a limited partner of
the Partnership on the date hereof.

(b) By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, each transferee of, or other such Person acquiring, a Limited
Partner Interest (including any nominee, agent or representative acquiring such
Limited Partner Interests for the account of another Person or Group, who shall
be subject to Section 10.01(c) below) (i) shall be admitted to the Partnership
as a Limited Partner with respect to the Limited Partner Interests so
transferred or issued to such Person when such Person becomes the Record Holder
of the Limited Partner Interests so transferred or acquired, (ii) shall become
bound, and shall be deemed to have agreed to be bound, by the terms of this
Agreement, (iii) shall be deemed to represent that the transferee or acquirer
has the capacity, power and authority to enter into this Agreement and
(iv) shall be deemed to make any consents, acknowledgements or waivers contained
in this Agreement, all with or without execution of this Agreement by such
Person. The transfer of any Limited Partner Interests and the admission of any
new Limited Partner shall not constitute an amendment to this Agreement. A
Person may become a Limited Partner without the consent or approval of any of
the Partners. A Person may not become a Limited Partner without acquiring a
Limited Partner Interest and becoming the Record Holder of such Limited Partner
Interest. The rights and obligations of a Person who is an Ineligible Holder
shall be determined in accordance with Section 4.09.

(c) With respect to any Limited Partner that holds Units representing Limited
Partner Interests for another Person’s account (such as a broker, dealer, bank,
trust company or clearing corporation, or an agent of any of the foregoing), in
whose name such Units are registered, such Limited Partner shall, in exercising
the rights of a Limited Partner in respect of such Units on any matter, and
unless the arrangement between such Persons provides otherwise, take all action
as a Limited Partner by virtue of being the Record Holder of such Units at the
direction of the Person who is the beneficial owner, and the Partnership shall
be entitled to assume such Limited Partner is so acting without further inquiry.

 

64



--------------------------------------------------------------------------------

(d) The name and mailing address of each Record Holder shall be listed in the
Partnership Register maintained for such purpose by the Partnership or the
Transfer Agent. The General Partner shall update the Partnership Register from
time to time as necessary to reflect accurately the information therein (or
shall cause the Transfer Agent to do so, as applicable).

(e) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to Section 10.01(b).

Section 10.02 Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.01 or Section 11.02 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.06 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to (a) the
withdrawal or removal of the predecessor or transferring General Partner
pursuant to Section 11.01 or Section 11.02 or (b) the transfer of the General
Partner Interest pursuant to Section 4.06; provided, however, that no such
successor shall be admitted to the Partnership until compliance with the terms
of Section 4.06 has occurred and such successor has executed and delivered such
other documents or instruments as may be required to effect such admission. Any
such successor is hereby authorized to and shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.

Section 10.03 Amendment of Agreement and Certificate of Limited Partnership. To
effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the Partnership Register to reflect such admission and, if necessary, to prepare
as soon as practicable an amendment to this Agreement and, if required by law,
the General Partner shall prepare and file an amendment to the Certificate of
Limited Partnership.

ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.01 Withdrawal of the General Partner.

(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”):

(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

(ii) The General Partner transfers all of its General Partner Interest pursuant
to Section 4.06;

(iii) The General Partner is removed pursuant to Section 11.02;

 

65



--------------------------------------------------------------------------------

(iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A) through (C) of this
Section 11.01(a)(iv) or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;

(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or

(vi) (A) if the General Partner is a corporation, a certificate of dissolution
or its equivalent is filed for the General Partner, or 90 days expire after the
date of notice to the General Partner of revocation of its charter without a
reinstatement of its charter, under the laws of its state of incorporation;
(B) if the General Partner is a partnership or a limited liability company, the
dissolution and commencement of winding up of the General Partner; (C) if the
General Partner is acting in such capacity by virtue of being a trustee of a
trust, the termination of the trust; (D) if the General Partner is a natural
person, his death or adjudication of incompetency and (E) otherwise upon the
termination of the General Partner.

If an Event of Withdrawal specified in Section 11.01(a)(iv), (v) or (vi)(A),
(B), (C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.01 shall result
in the withdrawal of the General Partner from the Partnership.

(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) at any time during the period beginning on the
Closing Date and ending at 12:00 midnight, Eastern Time, on September 30, 2024,
the General Partner voluntarily withdraws by giving at least 90 days’ advance
notice of its intention to withdraw to the Limited Partners; provided, that
prior to the effective date of such withdrawal, the withdrawal is approved by
Unitholders holding at least a Unit Majority (excluding Common Units owned by
the General Partner and its Affiliates) and the General Partner delivers to the
Partnership an Opinion of Counsel (“Withdrawal Opinion of Counsel”) that such
withdrawal (following the selection of the successor General Partner) would not
result in the loss of the limited liability under the Delaware Act of any
Limited Partner or cause any Group Member to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed); (ii) at any
time after 12:00 midnight, Eastern Time, on September 30, 2024, the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice to the
Limited Partners, such withdrawal to take effect on the date specified in such
notice; (iii) at any time that the General Partner ceases to be the General
Partner pursuant to Section 11.01(a)(ii) or is removed pursuant to Section 11.02
or (iv) notwithstanding clause (i) of this sentence, at any time that the

 

66



--------------------------------------------------------------------------------

General Partner voluntarily withdraws by giving at least 90 days’ advance notice
of its intention to withdraw to the Limited Partners, such withdrawal to take
effect on the date specified in the notice, if at the time such notice is given
one Person and its Affiliates (other than the General Partner and its
Affiliates) own beneficially or of record or control at least 50% of the
Outstanding Units. The withdrawal of the General Partner from the Partnership
upon the occurrence of an Event of Withdrawal shall also constitute the
withdrawal of the General Partner as general partner or managing member, if any,
to the extent applicable, of the other Group Members. If the General Partner
gives a notice of withdrawal pursuant to Section 11.01(a)(i), the holders of a
Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member. If, prior to the effective date of
the General Partner’s withdrawal, a successor is not elected by the Unitholders
as provided herein or the Partnership does not receive a Withdrawal Opinion of
Counsel, the Partnership shall be dissolved in accordance with Section 12.01
unless the business of the Partnership is continued pursuant to Section 12.02.
Any successor General Partner elected in accordance with the terms of this shall
be subject to the provisions of Section 10.02.

Section 11.02 Removal of the General Partner. The General Partner may not be
removed unless such removal is both (i) for Cause and (ii) approved by the
Unitholders holding at least 66 2⁄3% of the Outstanding Common Units (including
Units held by the General Partner and its Affiliates) voting as a single class.
Any such action by such holders for removal of the General Partner must also
provide for the election of a successor General Partner by the Unitholders
holding a Unit Majority, including, in each case, Units held by the General
Partner and its Affiliates. Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to
Section 10.02. The removal of the General Partner shall also automatically
constitute the removal of the General Partner as general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. If a Person is
elected as a successor General Partner in accordance with the terms of this
Section 11.02, such Person shall, upon admission pursuant to Section 10.02,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. The right of the holders of Outstanding
Units to remove the General Partner shall not exist or be exercised unless the
Partnership has received an opinion opining as to the matters covered by a
Withdrawal Opinion of Counsel. Any successor General Partner elected in
accordance with the terms of this Section 11.02 shall be subject to the
provisions of Section 10.02.

Section 11.03 Interest of Departing General Partner and Successor General
Partner.

(a) In the event of withdrawal of the General Partner under circumstances where
such withdrawal does not violate this Agreement, if a successor General Partner
is elected in accordance with the terms of Section 11.01, then the Departing
General Partner shall have the option, exercisable prior to the effective date
of the withdrawal of such Departing General Partner, to require such successor
General Partner to purchase such Departing General Partner’s General Partner
Interest and its or its Affiliates’ general partner interests (or equivalent
interests), if any, in the other Group Members (collectively, the “Combined
Interest”) in exchange for an amount in

 

67



--------------------------------------------------------------------------------

cash equal to the fair market value of such Combined Interest, such amount to be
determined and payable as of the effective date of the Departing General
Partner’s withdrawal. If the General Partner is removed by the Unitholders
pursuant to Section 11.02 or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement and (i) if a
successor General Partner is elected in accordance with the terms of
Section 11.01 or Section 11.02, as applicable, or (ii) if the business of the
Partnership is continued pursuant to Section 12.02 and the successor General
Partner is not the former General Partner, then such successor General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner (or, in the event the business of
the Partnership is continued, prior to the date the business of the Partnership
is continued), to purchase the Combined Interest for such fair market value of
such Combined Interest. In any event described in the preceding sentences of
this Section 11.03(a), the Departing General Partner shall be entitled to
receive all reimbursements due such Departing General Partner pursuant to
Section 7.04, including any employee-related liabilities (including severance
liabilities), incurred in connection with the termination of any employees
employed by the Departing General Partner or its Affiliates (other than any
Group Member) for the benefit of the Partnership or the other Group Members.

For purposes of this Section 11.03(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership’s assets, the rights and obligations of the Departing General
Partner and other factors it may deem relevant.

(b) If the Combined Interest is not purchased in the manner set forth in
Section 11.03(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.03(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.

 

68



--------------------------------------------------------------------------------

(c) If a successor General Partner is elected in accordance with the terms of
Section 11.01 or Section 11.02 (or if the business of the Partnership is
continued pursuant to Section 12.02 and the successor General Partner is not the
former General Partner) and the option described in Section 11.03(a) is not
exercised by the party entitled to do so, the successor General Partner shall,
at the effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner’s
admission, the successor General Partner’s interest in all Partnership
distributions and allocations shall be its Percentage Interest.

Section 11.04 Withdrawal of Limited Partners. No Limited Partner shall have any
right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.

ARTICLE XII

DISSOLUTION AND LIQUIDATION

Section 12.01 Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal or removal of the General Partner, if a successor General Partner is
elected pursuant to Section 11.01, Section 11.02 or Section 12.02, to the
fullest extent permitted by law, the Partnership shall not be dissolved and such
successor General Partner shall continue the business of the Partnership. The
Partnership shall dissolve, and (subject to Section 12.02) its affairs shall be
wound up, upon:

(a) an Event of Withdrawal of the General Partner as provided in
Section 11.01(a) (other than Section 11.01(a)(ii)), unless a successor is
elected and a Withdrawal Opinion of Counsel is received as provided in
Section 11.01(b) or Section 11.02 and such successor is admitted to the
Partnership pursuant to Section 10.02;

(b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;

(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or

(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

 

69



--------------------------------------------------------------------------------

Section 12.02 Continuation of the Business of the Partnership After Dissolution.
Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in
Section 11.01(a)(i) or (iii) and the failure of the Unitholders to select a
successor to such Departing General Partner pursuant to Section 11.01 or
Section 11.02, then, to the maximum extent permitted by law, within 90 days
thereafter, or (b) dissolution of the Partnership upon an event constituting an
Event of Withdrawal as defined in Section 11.01(a)(iv), (v) or (vi), then, to
the maximum extent permitted by law, within 180 days thereafter, the holders of
a Unit Majority may elect to continue the business of the Partnership on the
same terms and conditions set forth in this Agreement by appointing as a
successor General Partner a Person approved by the holders of a Unit Majority.
Unless such an election is made within the applicable time period as set forth
above, the Partnership shall conduct only activities necessary to wind up its
affairs. If such an election is so made, then:

(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;

(ii) if the successor General Partner is not the Departing General Partner, then
the interest of the Departing General Partner shall be treated in the manner
provided in Section 11.03; and

(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;

provided, however, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and
(y) neither the Partnership nor any Group Member would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
federal income tax purposes upon the exercise of such right to continue (to the
extent not already so treated or taxed).

Section 12.03 Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.02, the General
Partner (or in the event of dissolution pursuant to Section 12.01(a), the
holders of a Unit Majority) shall select one or more Persons to act as
Liquidator. The Liquidator (if other than the General Partner) shall be entitled
to receive such compensation for its services as may be approved by holders of
at least a Unit Majority. The Liquidator (if other than the General Partner)
shall agree not to resign at any time without 15 days’ prior notice and may be
removed at any time, with or without cause, by notice of removal approved by
holders of at least a Unit Majority. Upon dissolution, removal or resignation of
the Liquidator, a successor and substitute Liquidator (who shall have and
succeed to all rights, powers and duties of the original Liquidator) shall
within 30 days thereafter be approved by holders of at least a Unit Majority.
The right to approve a successor or substitute Liquidator in the manner provided
herein shall be deemed to refer also to any such successor or substitute
Liquidator approved in the manner herein provided. Except as expressly provided
in this Article XII, the Liquidator approved in the manner provided herein shall
have and may exercise, without further

 

70



--------------------------------------------------------------------------------

authorization or consent of any of the parties hereto, all of the powers
conferred upon the General Partner under the terms of this Agreement (but
subject to all of the applicable limitations, contractual and otherwise, upon
the exercise of such powers, other than the limitation on sale set forth in
Section 7.03) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.

Section 12.04 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities and otherwise wind up its affairs
in such manner and over such period as determined by the Liquidator, subject to
Section 17-804 of the Delaware Act and the following:

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.04(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership’s assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership’s assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership’s assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of
Section 12.03) and amounts owed to Partners otherwise than in respect of their
distribution rights under Article VI. With respect to any liability that is
contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.

(c) All property and all cash in excess of that required to satisfy liabilities
as provided in Section 12.04(b) shall be distributed to the Partners in
accordance with, and to the extent of, the positive balances in their respective
Capital Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 12.04(c)) for the taxable period of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence).

Section 12.05 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.04 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

71



--------------------------------------------------------------------------------

Section 12.06 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.

Section 12.07 Waiver of Partition. To the maximum extent permitted by law, each
Partner hereby waives any right to partition of the Partnership property.

Section 12.08 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.

ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

Section 13.01 Amendments to be Adopted Solely by the General Partner. Each
Limited Partner agrees that the General Partner, without the approval of any
Limited Partner, may amend any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;

(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;

(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;

(d) a change that the General Partner determines (i) does not adversely affect
the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect (except as permitted by subsection (g) of this
Section 13.01), (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.09 or (iv) is required to effect the intent expressed in
the IPO Registration Statement or the intent of the provisions of this Agreement
or is otherwise contemplated by this Agreement;

 

72



--------------------------------------------------------------------------------

(e) a change in the fiscal year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;

(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, the General Partner or its directors, officers, trustees or agents
from in any manner being subjected to the provisions of the Investment Company
Act of 1940, as amended, the Investment Advisers Act of 1940, as amended, or
“plan asset” regulations adopted under the Employee Retirement Income Security
Act of 1974, as amended, regardless of whether such are substantially similar to
plan asset regulations currently applied or proposed by the United States
Department of Labor;

(g) an amendment that (i) sets forth the designations, preferences, rights,
powers and duties of any class or series of Partnership Interests or Derivative
Partnership Interests issued pursuant to Section 5.06 or (ii) the General
Partner determines to be necessary, appropriate or advisable in connection with
the authorization or issuance of any class or series of Partnership Interests or
Derivative Partnership Interests pursuant to Section 5.06;

(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

(i) an amendment effected, necessitated or contemplated by a Merger Agreement or
a Plan of Conversion approved in accordance with Section 14.03;

(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.04 or
Section 7.01(a);

(k) a merger, conveyance or conversion pursuant to Section 14.03(d) or
Section 14.03(e); or

(l) any other amendments substantially similar to the foregoing.

Section 13.02 Amendment Procedures. Amendments to this Agreement may be proposed
only by the General Partner. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve any amendment to
this Agreement and may decline to do so free of any duty or obligation
whatsoever to the Partnership, any Limited Partner or any other Person bound by
this Agreement, and, in declining to propose or approve an amendment to this
Agreement, to the fullest extent permitted by law, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or otherwise or
under the Delaware Act or any other law,

 

73



--------------------------------------------------------------------------------

rule or regulation or at equity, and the General Partner in determining whether
to propose or approve any amendment to this Agreement shall be permitted to do
so in its sole and absolute discretion. An amendment to this Agreement shall be
effective upon its approval by the General Partner and, except as otherwise
provided by Section 13.01 or Section 13.03, the holders of a Unit Majority,
unless a greater or different percentage of Outstanding Units is required under
this Agreement. Each proposed amendment that requires the approval of the
holders of a specified percentage of Outstanding Units shall be set forth in a
writing that contains the text of the proposed amendment. If such an amendment
is proposed, the General Partner shall seek the written approval of the
requisite percentage of Outstanding Units or call a meeting of the Unitholders
to consider and vote on such proposed amendment. The General Partner shall
notify all Record Holders upon final adoption of any amendments. The General
Partner shall be deemed to have notified all Record Holders as required by this
Section 13.02 if it has posted or made accessible such amendment through the
Partnership’s or the Commission’s website.

Section 13.03 Amendment Requirements.

(a) Notwithstanding the provisions of Section 13.01 and Section 13.02, no
provision of this Agreement that establishes a percentage of Outstanding Units
required to take any action shall be amended, altered, changed, repealed or
rescinded in any respect that would have the effect of (i) in the case of any
provision of this Agreement other than Section 11.02 or Section 13.04, reducing
such percentage or (ii) in the case of Section 11.02 or Section 13.04,
increasing such percentages, unless such amendment is approved by the written
consent or the affirmative vote of holders of Outstanding Units whose aggregate
Outstanding Units constitute (x) in the case of a reduction as described in
subclause (a)(i) hereof, not less than the voting requirement sought to be
reduced, (y) in the case of an increase in the percentage in Section 11.02, not
less than 90% of the Outstanding Units or (z) in the case of an increase in the
percentage in Section 13.04, not less than a Unit Majority.

(b) Notwithstanding the provisions of Section 13.01 and Section 13.02, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.03(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without the General Partner’s consent, which
consent may be given or withheld at its option.

(c) Except as provided in Section 14.03, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Limited Partners as contemplated in Section 13.01, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected.

(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.01 and except as otherwise provided by Section 14.03(f),
no amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Units voting as a single class unless the
Partnership obtains an Opinion of Counsel to the effect that such amendment will
not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.

 

74



--------------------------------------------------------------------------------

(e) Except as provided in Section 13.01, this Section 13.03 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.

Section 13.04 Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this Article
XIII. Special meetings of the Limited Partners may be called by the General
Partner or by Limited Partners owning 20% or more of the Outstanding Units of
the class or classes for which a meeting is proposed. Limited Partners shall
call a special meeting by delivering to the General Partner one or more requests
in writing stating that the signing Limited Partners wish to call a special
meeting and indicating the specific purposes for which the special meeting is to
be called and the class or classes of Units for which the meeting is proposed.
No business may be brought by any Limited Partner before such special meeting
except the business listed in the related request. Within 60 days after receipt
of such a call from Limited Partners or within such greater time as may be
reasonably necessary for the Partnership to comply with any statutes, rules,
regulations, listing agreements or similar requirements governing the holding of
a meeting or the solicitation of proxies for use at such a meeting, the General
Partner shall send or cause to be sent a notice of the meeting to the Limited
Partners. A meeting shall be held at a time and place determined by the General
Partner on a date not less than 10 days nor more than 60 days after the time
notice of the meeting is given as provided in Section 16.01. Limited Partners
shall not be permitted to vote on matters that would cause the Limited Partners
to be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability under the Delaware Act or the law of any other state in which the
Partnership is qualified to do business. If any such vote were to take place, to
the fullest extent permitted by law, it shall be deemed null and void to the
extent necessary so as not to jeopardize the Limited Partners’ limited liability
under the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.

Section 13.05 Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.04 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.01.

Section 13.06 Record Date. For purposes of determining the Limited Partners who
are Record Holders of the class or classes of Outstanding Limited Partner
Interests entitled to notice of or to vote at a meeting of the Limited Partners
or to give approvals without a meeting as provided in Section 13.11, the General
Partner shall set a Record Date, which shall not be less than 10 nor more than
60 days before (a) the date of the meeting (unless such requirement conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed or admitted to trading or U.S. federal
securities laws, in which case the rule, regulation, guideline or requirement of
such National Securities Exchange or U.S. federal securities laws shall govern)
or (b) in the event that approvals are sought without a meeting, the date by
which such Limited Partners are requested in writing by the General Partner to
give such approvals.

Section 13.07 Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so

 

75



--------------------------------------------------------------------------------

postponed of the place, date and hour at which such meeting would be held. Such
notice shall be given not fewer than two days before the date of such meeting
and otherwise in accordance with this Article XIII. When a meeting is postponed,
a new Record Date need not be fixed unless such postponement shall be for more
than 45 days. Any meeting of Limited Partners may be adjourned by the General
Partner one or more times for any reason, including the failure of a quorum to
be present at the meeting with respect to any proposal or the failure of any
proposal to receive sufficient votes for approval. No Limited Partner vote shall
be required for any adjournment. A meeting of Limited Partners may be adjourned
by the General Partner as to one or more proposals regardless of whether action
has been taken on other matters. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
45 days. At the adjourned meeting, the Partnership may transact any business
which might have been transacted at the original meeting. If the adjournment is
for more than 45 days or if a new Record Date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given in accordance with
this Article XIII.

Section 13.08 Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after regular
call and notice, if a quorum is present either in person or by proxy. Attendance
of a Limited Partner at a meeting shall constitute a waiver of notice of the
meeting, except (i) when the Limited Partner attends the meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened and (ii) that
attendance at a meeting is not a waiver of any right to disapprove of any
matters submitted for consideration or to object to the failure to submit for
consideration any matters required to be included in the notice of the meeting,
but not so included, if such objection is expressly made at the beginning of the
meeting.

Section 13.09 Quorum and Voting. Except as otherwise provided by this Agreement
or required by the rules or regulations of any National Securities Exchange on
which the Common Units are admitted to trading, or applicable law or pursuant to
any regulation applicable to the Partnership or its Partnership Interests, the
presence, in person or by proxy, of holders of a majority in voting power of the
Outstanding Units of the class or classes for which a meeting has been called
(including Outstanding Units deemed owned by the General Partner) entitled to
vote at the meeting shall constitute a quorum at a meeting of Limited Partners
of such class or classes. Abstentions and broker non-votes in respect of such
Units shall be deemed to be Units present at such meeting for purposes of
establishing a quorum. For all matters presented to the Limited Partners holding
Outstanding Units at a meeting at which a quorum is present for which no minimum
or other vote of Limited Partners is required by any other provision of this
Agreement, the rules or regulations of any National Securities Exchange on which
the Common Units are admitted to trading, or applicable law or pursuant to any
regulation applicable to the Partnership or its Partnership Interests, a
majority of the votes cast by the Limited Partners holding Outstanding Units
shall be deemed to constitute the act of all Limited Partners (with abstentions
and broker non-votes being deemed to not have been cast with respect to such
matter). On any matter where a minimum or other vote of Limited Partners holding
Outstanding Units is provided by any other provision of this Agreement or
required by the rules or regulations of any National Securities Exchange on
which the Common Units are admitted to trading, or applicable law or pursuant to

 

76



--------------------------------------------------------------------------------

any regulation applicable to the Partnership or its Partnership Interests, such
minimum or other vote shall be the vote of Limited Partners required to approve
such matter (with the effect of abstentions and broker non-votes to be
determined based on the vote of Limited Partners required to approve such
matter; provided that if the effect of abstentions and broker non-votes is not
specified by such applicable rule, regulation or law, and there is no prevailing
interpretation of such effect, then abstentions and broker non-votes shall be
deemed to not have been cast with respect to such matter; provided further,
that, for the avoidance of doubt, with respect to any matter on which this
Agreement requires the approval of a specified percentage of the Outstanding
Units, abstentions and broker non-votes shall be counted as votes against such
matter). The Limited Partners present at a duly called or held meeting at which
a quorum has been established may continue to transact business until
adjournment, notwithstanding the exit of enough Limited Partners to leave less
than a quorum.

Section 13.10 Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.04, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the submission and
revocation of approvals in writing.

Section 13.11 Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are listed or admitted to
trading, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange shall govern). Prompt notice of the taking of
action without a meeting shall be given to the Limited Partners who have not
approved in writing. The General Partner may specify that any written ballot
submitted to Limited Partners for the purpose of taking any action without a
meeting shall be returned to the Partnership within the time period, which shall
be not less than 20 days, specified by the General Partner. If a ballot returned
to the Partnership does not vote all of the Outstanding Units held by such
Limited Partners, the Partnership shall be deemed to have failed to receive a
ballot for the Outstanding Units that were not voted. If approval of the taking
of any permitted action by the Limited Partners is solicited by any Person other
than by or on behalf of the General Partner, the written approvals shall have no
force and effect unless and until (a) approvals sufficient to take the action
proposed are deposited with the Partnership in care of the General Partner,
(b) approvals sufficient to take the action proposed are dated as of a date not
more than 90 days prior to the date sufficient

 

77



--------------------------------------------------------------------------------

approvals are first deposited with the Partnership and (c) an Opinion of Counsel
is delivered to the General Partner to the effect that the exercise of such
right and the action proposed to be taken with respect to any particular matter
(i) will not cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability and (ii) is otherwise
permissible under the state statutes then governing the rights, duties and
liabilities of the Partnership and the Partners.

Section 13.12 Right to Vote and Related Matters.

(a) Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.06 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.

(b) With respect to Units that are held for a Person’s account by another Person
that is the Record Holder (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), such Record Holder
shall, in exercising the voting rights in respect of such Units on any matter,
and unless the arrangement between such Persons provides otherwise, vote such
Units in favor of, and at the direction of, the Person who is the beneficial
owner, and the Partnership shall be entitled to assume such Record Holder is so
acting without further inquiry. The provisions of this Section 13.12(b) (as well
as all other provisions of this Agreement) are subject to the provisions of
Section 4.03.

ARTICLE XIV

MERGER, CONSOLIDATION OR CONVERSION

Section 14.01 Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability limited partnership)) or convert into any such entity, whether
such entity is formed under the laws of the State of Delaware or any other state
of the United States of America or any other country, pursuant to a written plan
of merger or consolidation (“Merger Agreement”) or a written plan of conversion
(“Plan of Conversion”), as the case may be, in accordance with this Article XIV.

Section 14.02 Procedure for Merger, Consolidation or Conversion.

(a) Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner; provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, and the General Partner in determining whether
to consent to any merger, consolidation or conversion of the Partnership shall
be permitted to do so in its sole and absolute discretion.

 

78



--------------------------------------------------------------------------------

(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

(i) the name and state or country of domicile of each of the business entities
proposing to merge or consolidate;

(ii) the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);

(iii) the terms and conditions of the proposed merger or consolidation;

(iv) the manner and basis of exchanging or converting the equity interests of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights and (B) in the case of equity interests represented by certificates, upon
the surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;

(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;

(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.04 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, however, that
if the effective time of the merger is to be later than the date of the filing
of such certificate of merger, the effective time shall be fixed at a date or
time certain at or prior to the time of the filing of such certificate of merger
and stated therein); and

 

79



--------------------------------------------------------------------------------

(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.

(c) If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:

(i) the name of the converting entity and the converted entity;

(ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;

(iii) a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;

(iv) the manner and basis of exchanging or converting the equity interests of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;

(v) in an attachment or exhibit, the certificate of limited partnership of the
Partnership;

(vi) in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation or other organizational documents of the converted
entity;

(vii) the effective time of the conversion, which may be the date of the filing
of the certificate of conversion or a later date specified in or determinable in
accordance with the Plan of Conversion (provided, that if the effective time of
the conversion is to be later than the date of the filing of such certificate of
conversion, the effective time shall be fixed at a date or time certain at or
prior to the time of the filing of such certificate of conversion and stated
therein); and

(viii) such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.

Section 14.03 Approval by Limited Partners.

(a) Except as provided in Section 14.03(d) and Section 14.03(e), the General
Partner, upon its approval of the Merger Agreement or the Plan of Conversion, as
the case may be, shall direct that the Merger Agreement or the Plan of
Conversion, as applicable, be submitted to a vote of Limited Partners, whether
at a special meeting or by written consent, in either case in accordance with
the requirements of Article XIII. A copy or a summary of the Merger Agreement or
the Plan of Conversion, as the case may be, shall be included in or enclosed
with the notice of a special meeting or the written consent and, subject to any
applicable requirements of Regulation 14A pursuant to the Exchange Act or
successor provision, no other disclosure regarding the proposed merger,
consolidation or conversion shall be required.

 

80



--------------------------------------------------------------------------------

(b) Except as provided in Section 14.03(d) and Section 14.03(e), the Merger
Agreement or the Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or the Plan of Conversion, as the case may be,
effects an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.

(c) Except as provided in Section 14.03(d) and Section 14.03(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or certificate of conversion pursuant to
Section 14.04, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or the Plan of
Conversion, as the case may be.

(d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of limited liability under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) of any Limited Partner as compared to its limited liability
under the Delaware Act or cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed), (ii) the
sole purpose of such conversion, merger or conveyance is to effect a mere change
in the legal form of the Partnership into another limited liability entity and
(iii) the General Partner determines that the governing instruments of the new
entity provide the Limited Partners and the General Partner with substantially
the same rights and obligations as are herein contained.

(e) Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another limited
liability entity if (i) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Limited Partner under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) as compared to its limited liability under the Delaware Act or
cause the Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed), (ii) the merger or consolidation would
not result in an amendment to this Agreement, other than any amendments that
could be adopted pursuant to Section 13.01, (iii) the Partnership is the
Surviving Business Entity in such merger or consolidation, (iv) each Unit
Outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation and (v) the number of Partnership Interests
to be issued by the Partnership in such merger or consolidation does not exceed
20% of the Partnership Interests Outstanding immediately prior to the effective
date of such merger or consolidation.

 

81



--------------------------------------------------------------------------------

(f) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.03 shall be effective at
the effective time or date of the merger or consolidation.

Section 14.04 Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.

Section 14.05 Effect of Merger, Consolidation or Conversion.

(a) At the effective time of the merger or consolidation:

(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and

(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

(b) At the effective time of the conversion:

(i) the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;

(ii) all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;

 

82



--------------------------------------------------------------------------------

(iii) all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;

(iv) all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;

(v) a proceeding pending by or against the Partnership or by or against any of
Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
Partners without any need for substitution of parties; and

(vi) the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership or other securities in the converted
entity as provided in the Plan of Conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.

ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

Section 15.01 Right to Acquire Limited Partner Interests.

(a) Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three Business Days prior to the date that the notice described in
Section 15.01(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.01(b) is mailed.

(b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.01(a), the General Partner shall deliver to the
applicable Transfer Agent or exchange agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent or
exchange agent to mail a copy of such Notice of Election to Purchase to the
Record Holders of Limited Partner Interests of such class (as of a Record Date
selected by the General Partner), together with such information as may be
required by law, rule or regulation, at least 10, but not more than 60, days
prior to the Purchase Date. Such Notice of Election to Purchase

 

83



--------------------------------------------------------------------------------

shall also be filed and distributed as may be required by the Commission or any
National Securities Exchange on which such Limited Partner Interests are listed
or admitted to trading. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.01(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests, in the case of Limited Partner
Interests evidenced by Certificates, or instructions agreeing to such redemption
in exchange for payment, at such office or offices of the Transfer Agent or
exchange agent as the Transfer Agent or exchange agent may specify, or as may be
required by any National Securities Exchange on which such Limited Partner
Interests are listed or admitted to trading. Any such Notice of Election to
Purchase mailed to a Record Holder of Limited Partner Interests at such Record
Holder’s address as reflected in the Partnership Register shall be conclusively
presumed to have been given regardless of whether the owner receives such
notice. On or prior to the Purchase Date, the General Partner, its Affiliate or
the Partnership, as the case may be, shall deposit with the Transfer Agent or
exchange agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.01. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate or redemption instructions shall not have been surrendered for
purchase or provided, respectively, all rights of the holders of such Limited
Partner Interests (including any rights pursuant to Article IV, Article V,
Article VI and Article XII) shall thereupon cease, except the right to receive
the purchase price (determined in accordance with Section 15.01(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent or exchange agent of the Certificates representing such Limited Partner
Interests, in the case of Limited Partner Interests evidenced by Certificates,
or instructions agreeing to such redemption, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the Partnership Register,
and the General Partner or any Affiliate of the General Partner, or the
Partnership, as the case may be, shall be deemed to be the Record Holder of all
such Limited Partner Interests from and after the Purchase Date and shall have
all rights as the Record Holder of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Article IV,
Article V, Article VI and Article XII).

(c) In the case of Limited Partner Interests evidenced by Certificates, at any
time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.01 may
surrender such holder’s Certificate evidencing such Limited Partner Interest to
the Transfer Agent or exchange agent in exchange for payment of the amount
described in Section 15.01(a) therefor, without interest thereon, in accordance
with procedures set forth by the General Partner.

 

84



--------------------------------------------------------------------------------

ARTICLE XVI

GENERAL PROVISIONS

Section 16.01 Addresses and Notices; Written Communications.

(a) Any notice, demand, request, report or proxy materials required or permitted
to be given or made to a Partner under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner at the address described below. Except as otherwise provided herein, any
notice, payment or report to be given or made to a Partner hereunder shall be
deemed conclusively to have been given or made, and the obligation to give such
notice or report or to make such payment shall be deemed conclusively to have
been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at such Record Holder’s address as
shown in the Partnership Register, regardless of any claim of any Person who may
have an interest in such Partnership Interests by reason of any assignment or
otherwise. Notwithstanding the foregoing, if (i) a Partner shall consent to
receiving notices, demands, requests, reports or proxy materials via electronic
mail or by the Internet or (ii) the rules of the Commission shall permit any
report or proxy materials to be delivered electronically or made available via
the Internet, any such notice, demand, request, report or proxy materials shall
be deemed given or made when delivered or made available via such mode of
delivery. An affidavit or certificate of making of any notice, payment or report
in accordance with the provisions of this Section 16.01 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report. If any
notice, payment or report addressed to a Record Holder at the address of such
Record Holder appearing in the Partnership Register is returned by the United
States Postal Service marked to indicate that the United States Postal Service
is unable to deliver it, such notice, payment or report and any subsequent
notices, payments and reports shall be deemed to have been duly given or made
without further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in such Record
Holder’s address) if they are available for the Partner at the principal office
of the Partnership for a period of one year from the date of the giving or
making of such notice, payment or report to the other Partners. Any notice to
the Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to Section 2.03. The
General Partner may rely and shall be protected in relying on any notice or
other document from a Partner or other Person if believed by it to be genuine.

(b) The terms “in writing,” “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of email
and other forms of electronic communication.

Section 16.02 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 16.03 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 16.04 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

 

85



--------------------------------------------------------------------------------

Section 16.05 Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

Section 16.06 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 16.07 Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.

Section 16.08 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.01(a) or
Section 10.01(b) without execution hereof.

Section 16.09 Applicable Law; Forum; Venue and Jurisdiction; Attorneys’ Fee;
Waiver of Trial by Jury.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b) Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):

(i) irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among Partners or of
Partners to the Partnership, or the rights or powers of, or restrictions on, the
Partners or the Partnership), (B) brought in a derivative manner on behalf of
the Partnership, (C) asserting a claim of breach of a duty (including any
fiduciary duty) owed by any director, officer or other employee of the
Partnership or the General Partner, or owed by the General Partner, to the
Partnership or the Partners, (D) asserting a claim arising pursuant to any
provision of the Delaware Act or (E) asserting a claim governed by the internal
affairs doctrine shall be exclusively brought in the Court of Chancery of the
State of Delaware, in each case regardless of whether such claims, suits,
actions or proceedings sound in contract, tort, fraud or otherwise, are based on
common law, statutory, equitable, legal or other grounds, or are derivative or
direct claims; provided, however, that any claims, suits, actions or proceedings
over which the Court of Chancery of the State of Delaware does not have
jurisdiction shall be brought in any other court in the State of Delaware having
jurisdiction;

 

86



--------------------------------------------------------------------------------

(ii) irrevocably submits to the exclusive jurisdiction of the courts of the
State of Delaware in connection with any such claim, suit, action or proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the courts of the State of Delaware or of any other court to which
proceedings in the courts of the State of Delaware may be appealed, (B) such
claim, suit, action or proceeding is brought in an inconvenient forum or (C) the
venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding;

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, however, that nothing in this clause (v) shall affect or
limit any right to serve process in any other manner permitted by law;

(vi) agrees that if such Partner, Person or Group does not obtain a judgment on
the merits that substantially achieves, in substance and amount, the full remedy
sought in any such claim, suit, action or proceeding sought by such Partner,
Person or Group, then such Partner, Person or Group shall be obligated to
reimburse the Partnership and its Affiliates for all fees, costs and expenses of
every kind and description, including but not limited to all reasonable
attorneys’ fees and other litigation expenses, that the Partnership and its
Affiliates may incur in connection with such claim, suit, action or proceeding;
and

(vii) IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH CLAIM, SUIT,
ACTION OR PROCEEDING.

Section 16.10 Invalidity of Provisions. If any provision or part of a provision
of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby, and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision
and/or part of a provision shall be reformed so that it would be valid, legal
and enforceable to the maximum extent possible.

Section 16.11 Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.

 

87



--------------------------------------------------------------------------------

Section 16.12 Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document format (.pdf) or other
similar electronic format affixed in the name and on behalf of the Transfer
Agent on Certificates representing Common Units is expressly permitted by this
Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER: CNX MIDSTREAM GP LLC By:  

                 

Name:   Donald W. Rush Title:   Chief Financial Officer and Director

Signature Page to Third Amended and Restated Agreement of

Limited Partnership of CNX Midstream Partners LP



--------------------------------------------------------------------------------

EXHIBIT A

to the Third Amended and Restated

Agreement of Limited Partnership of

CNX Midstream Partners LP

Certificate Evidencing Common Units

Representing Limited Partner Interests in

CNX Midstream Partners LP

 

No.    Common Units

In accordance with Section 4.1 of the Third Amended and Restated Agreement of
Limited Partnership of CNX Midstream Partners LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), CNX Midstream Partners
LP, a Delaware limited partnership (the “Partnership”), hereby certifies that
(the “Holder”) is the registered owner of Common Units representing limited
partner interests in the Partnership (the “Common Units”) transferable in the
records of the Partnership, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed. The rights, preferences and
limitations of the Common Units are set forth in, and this Certificate and the
Common Units represented hereby are issued and shall in all respects be subject
to the terms and provisions of, the Partnership Agreement. Copies of the
Partnership Agreement are on file at, and will be furnished without charge on
delivery of written request to the Partnership at, the principal office of the
Partnership located at CNX Center, 1000 CONSOL Energy Drive, Suite 400,
Canonsburg, Pennsylvania 15317. Capitalized terms used herein but not defined
shall have the meanings given them in the Partnership Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF CNX MIDSTREAM
PARTNERS LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF CNX MIDSTREAM PARTNERS LP UNDER THE LAWS OF THE STATE OF
DELAWARE OR (C) CAUSE CNX MIDSTREAM PARTNERS LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). THE GENERAL
PARTNER OF CNX MIDSTREAM PARTNERS LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO (A) AVOID A SIGNIFICANT RISK OF CNX MIDSTREAM
PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED) OR (B) PRESERVE THE UNIFORMITY OF THE LIMITED PARTNER INTERESTS IN CNX
MIDSTREAM PARTNERS LP (OR ANY CLASS OR CLASSES THEREOF). THIS SECURITY MAY BE
SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP
AGREEMENT. COPIES OF SUCH AGREEMENT MAY

 

A-1



--------------------------------------------------------------------------------

BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

Dated:  

 

    CNX MIDSTREAM PARTNERS LP       By:   CNX MIDSTREAM GP LLC,         its
general partner         By:  

                                      

        By:  

                                      

Countersigned and Registered by:       [    ]         as Transfer Agent      
By:  

                                  

        Authorized Signature      

 

A-2



--------------------------------------------------------------------------------

[Reverse of Certificate]

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

TEN COM — as tenants in common

TEN ENT — as tenants by the entireties

JT as joint tenants with right of survivorship and not as tenants in

TEN common

—

 

UNIF GIFT/TRANSFERS MIN ACT—                                     
Custodian                                                   (Cust)
                                           (Minor) under Uniform Gifts/Transfers
to CD Minors Act                                     
                                              (State)

Additional abbreviations, though not in the above list, may also be used.

 

A-3



--------------------------------------------------------------------------------

ASSIGNMENT OF COMMON UNITS OF

CNX MIDSTREAM PARTNERS LP

FOR VALUE RECEIVED, hereby assigns, conveys, sells and transfers unto

 

 

    

 

    

 

    

 

(Please print or typewrite name and address      (Please insert Social Security
or other of assignee) identifying number of assignee)

Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint as its attorney-in-fact with full power of substitution
to transfer the same in the records of CNX Midstream Partners LP.

 

Date:  

 

      NOTE: The signature to any endorsement hereon must correspond with the
name as written upon the face of this Certificate in every particular, without
alteration, enlargement or change.        

 

        (Signature)        

 

        (Signature)

THE SIGNATURE(S) MUST BE

GUARANTEED BY AN ELIGIBLE

GUARANTOR INSTITUTION

(BANKS, STOCKBROKERS,

SAVINGS AND LOAN

ASSOCIATIONS AND CREDIT

UNIONS WITH MEMBERSHIP IN

AN APPROVED SIGNATURE

GUARANTEE MEDALLION

PROGRAM), PURSUANT TO S.E.C.

RULE 17Ad-15

No transfer of the Common Units evidenced hereby will be registered in the
records of the Partnership, unless the Certificate evidencing the Common Units
to be transferred is surrendered for registration or transfer.

 

A-4